Exhibit 10.1
Execution Version
 
364-DAY REVOLVING CREDIT AGREEMENT
Dated as of September 29, 2010
among
HARRIS CORPORATION,
as the Borrower,
THE LENDERS FROM TIME TO TIME PARTY HERETO,
and
SUNTRUST BANK,
as Administrative Agent,
and
SUNTRUST ROBINSON HUMPHREY, INC.,
as Lead Arranger and Book Manager
 

 



--------------------------------------------------------------------------------



 



Execution Version
TABLE OF CONTENTS

              Page  
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
    1  
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    13  
1.03 Accounting Terms
    14  
1.04 Rounding
    14  
1.05 References to Agreements and Laws
    14  
 
       
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
    15  
2.01 Commitments
    15  
2.02 Borrowings, Conversions and Continuations of Revolving Loans
    15  
2.03 Reserved
    17  
2.04 Prepayments
    17  
2.05 Optional Reduction or Termination of Commitments
    17  
2.06 Repayment of Loans
    18  
2.07 Interest
    18  
2.08 Fees
    18  
2.09 Computation of Interest and Fees
    19  
2.10 Evidence of Debt
    19  
2.11 Payments Generally
    19  
2.12 Sharing of Payments
    21  
 
       
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
    21  
3.01 Taxes
    21  
3.02 Illegality
    23  
3.03 Inability to Determine Rates
    23  
3.04 Increased Cost and Reduced Return; Capital Adequacy Reserves on Eurodollar
Rate Loans
    24  
3.05 Funding Losses
    24  
3.06 Matters Applicable to all Requests for Compensation
    25  
3.07 Reserved
    25  
3.08 Survival
    26  
3.09 Change in Lending Office; Limitation on Increased Costs
    26  
 
       
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    26  
4.01 Conditions of Initial Credit Extension
    26  
4.02 Conditions to all Credit Extensions
    27  
 
       
ARTICLE V. REPRESENTATIONS AND WARRANTIES
    28  
5.01 Existence, Qualification
    28  
5.02 Authorization; No Contravention
    28  
5.03 Governmental Authorization
    28  
5.04 Binding Effect
    28  
5.05 Financial Statements; No Material Adverse Change
    28  
5.06 Litigation
    28  
5.07 ERISA Compliance
    29  
5.08 Real Property
    29  
5.09 Margin Regulations; Investment Company Act
    30  

-i-



--------------------------------------------------------------------------------



 



              Page  
5.10 Outstanding Loans
    30  
5.11 Taxes
    30  
5.12 Intellectual Property; License, Etc.
    30  
5.13 Disclosure
    30  
5.14 Solvency
    30  
5.15 Patriot Act
    30  
5.16 OFAC
    31  
 
       
ARTICLE VI. AFFIRMATIVE COVENANTS
    31  
6.01 Reporting Requirements
    31  
6.02 Corporate Existence
    32  
6.03 Compliance with Laws, Etc.
    32  
6.04 Certificates
    33  
6.05 Covenant to Secure Notes Equally
    33  
6.06 Maintenance of Properties
    33  
6.07 Maintenance of Insurance
    33  
6.08 Taxes and Other Claims
    33  
6.09 Environmental Laws
    34  
6.10 Books and Records
    34  
6.11 Compliance with ERISA
    34  
6.12 Visitation, Inspection, Etc.
    34  
 
       
ARTICLE VII. NEGATIVE COVENANTS
    35  
7.01 Liens
    35  
7.02 Merger, Consolidation and Sale of Assets
    37  
7.03 Sale and Leaseback
    38  
7.04 Certain Investments
    38  
7.05 Use of Proceeds
    38  
7.06 Financial Covenants
    38  
7.07 Restrictive Agreements
    38  
7.08 Hedging Transactions
    39  
7.09 Unrestricted Subsidiary Investment
    39  
 
       
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
    39  
 
       
ARTICLE IX. ADMINISTRATIVE AGENT
    42  
9.01 Appointment and Authorization of Administrative Agent
    42  
9.02 Delegation of Duties
    42  
9.03 Liability of Administrative Agent
    42  
9.04 Reliance by Administrative Agent
    42  
9.05 Notice of Default
    43  
9.06 Credit Decision; Disclosure of Information by Administrative Agent
    43  
9.07 Indemnification of Administrative Agent
    44  
9.08 Administrative Agent in its Individual Capacity
    44  
9.09 Successor Administrative Agent
    44  
9.10 Other Agents; Lead Managers
    45  
9.11 Withholding Tax
    45  
9.12 Administrative Agent May File Proofs of Claim
    45  
 
       
ARTICLE X. MISCELLANEOUS
    46  
10.01 Amendments, Etc.
    46  

-ii-



--------------------------------------------------------------------------------



 



              Page  
10.02 Notices and Other Communications; Facsimile Copies; General
    47  
10.03 No Waiver; Cumulative Remedies
    48  
10.04 Attorney Costs, Expenses and Taxes
    48  
10.05 Indemnification by the Borrower
    48  
10.06 Payments Set Aside
    49  
10.07 Successors and Assigns
    50  
10.08 Confidentiality
    52  
10.09 Set-off
    53  
10.10 Interest Rate Limitation
    53  
10.11 Counterparts
    53  
10.12 Integration
    53  
10.13 Survival of Representations and Warranties
    53  
10.14 Severability
    54  
10.15 Removal and Replacement of Lenders
    54  
10.16 Governing Law
    54  
10.17 Waiver of Right to Trial by Jury
    55  
10.18 Waiver of Right to Consequential Damages
    55  
10.19 ENTIRE AGREEMENT
    55  
10.20 Patriot Act Notice
    55  
10.21 Location of Closing
    55  
10.22 Reserved
    56  
10.23 Reserved
    56  
10.24 Reserved
    56  
10.25 Unrestricted Subsidiaries
    56  

     
SCHEDULES
 
   
2.01
  Commitments
5.06
  Litigation
10.02
  Addresses for Notices
 
   
EXHIBITS
 
   
A
  Form of Revolving Loan Notice
B
  Form of Assignment and Acceptance
C
  Form of Compliance Certificate
D
  Form of Closing Date Opinion of Counsel (content summary)

-iii-



--------------------------------------------------------------------------------



 



364-DAY REVOLVING CREDIT AGREEMENT
     This 364-DAY REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and
entered into as of September 29, 2010, by and among HARRIS CORPORATION, a
Delaware corporation (the “Borrower”), each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), and SUNTRUST
BANK, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”).
W I T N E S S E T H:
     WHEREAS, the Borrower has requested that the Lenders provide a $300,000,000
revolving credit facility in favor of the Borrower;
     WHEREAS, subject to the terms and conditions of this Agreement, the Lenders
are willing severally to establish the requested revolving credit facility in
favor of the Borrower.
     NOW THEREFORE, in consideration of the mutual covenants and agreements
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto covenant and
agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “2008 Revolving Credit Agreement” means that certain Revolving Credit
Agreement dated as of September 10, 2008 among the Borrower, certain
subsidiaries party thereto, SunTrust Bank as administrative agent, as an issuing
bank for letters of credit and as a swingline lender, and the Lenders from time
to time party thereto, as the same may be amended or restated from time to time.
     “Acquisition” means the acquisition of (a) a controlling equity interest in
another Person (including the purchase of an option, warrant or convertible or
similar type security to acquire such a controlling interest at the time it
becomes exercisable by the holder thereof), whether by purchase of such equity
interest or upon exercise of an option or warrant for, or conversion of
securities into, such equity interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or a line or
lines of business conducted by such Person.
     “Administrative Agent” means SunTrust Bank in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.
     “Affiliate” means, as to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power
(a) to vote 10% or more of the securities having ordinary voting power for the
election of directors or managing

 



--------------------------------------------------------------------------------



 



general partners; or (b) to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.
     “Agent-Related Persons” means the Administrative Agent (including any
successor administrative agent), together with its Affiliates, and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.
     “Aggregate Commitments” shall mean, collectively, all Commitments of all
Lenders at any time outstanding.
     “Agreement” has the meaning set forth in the first paragraph hereof.
     “Applicable Rate” means, from time to time, the following percentages per
annum, based upon the Senior Debt Rating existing at such time:

                                              Applicable Rate for        
Pricing   Senior Debt   Eurodollar Rate   Applicable Rate for   Applicable Rate
for Level   Ratings   Loans   Base Rate Loans   Commitment Fee
I
    ≥A/A2       1.25 %     0.25 %     0.15 %
II
    A-/A3       1.50 %     0.50 %     0.20 %
III
  BBB+/Baa1     1.75 %     0.75 %     0.25 %
IV
  BBB/Baa2     2.00 %     1.00 %     0.30 %
V
  ≤ BBB/Baa3     2.25 %     1.25 %     0.35 %

Initially, the Applicable Rate shall be set at Pricing Level III. Thereafter,
each change in the Applicable Rate resulting from a publicly announced change in
the Senior Debt Rating shall be effective, in the case of either an upgrade or a
downgrade, during the period commencing on the date of public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change. If neither Moody’s nor S&P has rated the Borrower, then the
Applicable Rate shall be established by reference to Pricing Level V.
     “Approved Fund” has the meaning set forth in Section 10.07(h).
     “Assignment and Acceptance” means an Assignment and Assumption
substantially in the form of Exhibit B.
     “Attorney Costs” means and includes all fees and disbursements of any law
firm or other external counsel and all disbursements of internal counsel.
     “Attributable Indebtedness” means, on any date, in respect of any Synthetic
Lease Obligation, the capitalized amount of any remaining lease payments under
the relevant lease that would appear on a balance sheet of such Person prepared
as of such date in accordance with GAAP if such lease were accounted for as a
capital lease.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Borrower and its Subsidiaries for the fiscal year ended July 2, 2010, and
the related consolidated statements of income and cash flows for such fiscal
year.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (i) the Federal Funds Rate plus 1/2 of 1%; (ii) the rate of interest
in effect for such day as publicly announced from time

2



--------------------------------------------------------------------------------



 



to time by SunTrust Bank as its prime lending rate for Dollars; and (iii) the
Eurodollar Rate determined on a daily basis for an Interest Period of one month
plus 100 basis points. Such rate referenced in clause (ii) is a rate set by
SunTrust Bank based upon various factors, including SunTrust Bank’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. The SunTrust Bank prime lending rate is a reference rate
and does not necessarily represent the lowest or best rate actually charged to
any customer. SunTrust Bank may make commercial loans or other loans at rates of
interest at, above, or below the SunTrust Bank prime lending rate. Any change in
such rate announced by SunTrust Bank shall take effect at the opening of
business on the day specified in the public announcement of such change.
     “Base Rate Loan” means a Revolving Loan that bears interest based on the
Base Rate.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” has the meaning set forth in the introductory paragraph hereto.
     “Borrowing” means Loans of the same Type, made, converted or continued on
the same date.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks are authorized or required by law to remain closed in the
state where the Administrative Agent’s Office is located; provided that, when
used in connection with a Eurodollar Rate Loan, the term “Business Day” shall
also exclude any day on which banks are not open for dealings in deposits in
Dollars in London, England and in the interbank or other market used to
determine the interest rate thereon. “Change of Control” means, with respect to
any Person, an event or series of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, or any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934, except that such a person or group shall be
deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, “option right”), whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of 25% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or
     (b) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of such Person
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or a duly authorized committee of such board or governing body or
(iii) whose election or nomination to that board or other equivalent governing
body was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body. For purposes of determining a majority
of the members of the board of directors or other equivalent governing body,
vacant seats shall not be included.

3



--------------------------------------------------------------------------------



 



     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 4.01 (or, in the case of
Section 4.01(b), waived by the Person entitled to receive the applicable
payment).
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Commitment” means, as to each Lender, its obligation to make Revolving
Loans to the Borrower pursuant to Section 2.01 in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01, as such amount may be reduced or adjusted from
time to time in accordance with this Agreement.
     “Commonly Controlled Entity” means an entity, whether or not incorporated,
which is under common control with the Borrower within the meaning of
Section 4001 of ERISA or is part of a group which includes the Borrower and
which is treated as a single employer under Section 414 of the Code.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
     “Consolidated EBIT” means, for any period, for the Borrower and its
Restricted Subsidiaries determined on a consolidated basis in accordance with
GAAP, an amount equal to the sum of (a) Consolidated Net Income for such period
plus (b) to the extent deducted in determining Consolidated Net Income for such
period, (i) Consolidated Interest Charges, (ii) income tax expense determined on
a consolidated basis in accordance with GAAP, (iii) other non-cash losses or
deductions (including purchased in-process research and development, impairment
charges, expensing of stock options or stock awards, write-offs or restructuring
charges), but excluding all depreciation and amortization and (iv) fees, costs,
write-offs and other expenses associated with any Acquisition.
     “Consolidated EBITDA” means, for any period, for the Borrower and its
Restricted Subsidiaries determined on a consolidated basis in accordance with
GAAP, an amount equal to the sum of (a) Consolidated Net Income for such period
plus (b) to the extent deducted in determining Consolidated Net Income for such
period, (i) Consolidated Interest Charges, (ii) income tax expense,
(iii) depreciation and amortization, determined on a consolidated basis in
accordance with GAAP, (iv) other non-cash losses or deductions (including
purchased in-process research and development, impairment charges, expensing of
stock options or stock awards, write-offs or restructuring charges), and
(v) fees, costs, write-offs and other expenses associated with any Acquisition.
     “Consolidated Interest Charges” means, for any period, for the Borrower and
its Restricted Subsidiaries determined on a consolidated basis in accordance
with GAAP, total interest expense with respect to Debt including, without
limitation, the interest component of any payments in respect of capital leases
capitalized or expensed during such period (whether or not actually paid during
such period).
     “Consolidated Net Income” means, for any period, for the Borrower and its
Restricted Subsidiaries determined on a consolidated basis in accordance with
GAAP, the net income (or loss) of the Borrower and its Restricted Subsidiaries
for such period determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) (a) any non-cash
extraordinary gains or losses, (b) any gains attributable to write-ups of
assets, (c) any equity interest of the Borrower or any Restricted Subsidiary in
the unremitted earnings of any Person that is not a Subsidiary, and (d) any net
income (or loss) attributable to an Unrestricted Subsidiary.
     “Consolidated Net Interest Expense” means, for any period, for the Borrower
and its Restricted Subsidiaries determined on a consolidated basis in accordance
with GAAP, (a) Consolidated Interest Charges less (b) interest income of the
Borrower and its Restricted Subsidiaries for such period.

4



--------------------------------------------------------------------------------



 



     “Consolidated Total Assets” means, at any time, the total consolidated
assets of the Borrower and its Restricted Subsidiaries determined on a
consolidated basis in accordance with GAAP, as reflected on the Borrower’s
consolidated balance sheet as of the last day of the fiscal quarter ending on or
before the date of determination, after eliminating all amounts properly
attributable to minority interests, if any, in the stock and surplus of
Restricted Subsidiaries.
     “Consolidated Total Indebtedness” means, at any time, without duplication,
the sum of (a) all amounts which would be included as Debt of the Borrower and
its Restricted Subsidiaries determined on a consolidated basis in accordance
with GAAP at such time, plus (b) the amount of Attributable Indebtedness of the
Borrower and its Restricted Subsidiaries at such time.
     “Credit Extension” means a Revolving Borrowing.
     “Debt” means, as to any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services in respect of which such Person is liable,
contingently or otherwise, as obligor, guarantor or otherwise, or in respect of
which such Person otherwise assures a creditor against loss, (other than current
liabilities incurred in the ordinary course of business and payable in
accordance with customary practices) or which is evidenced by a note, bond,
debenture or similar instrument, (b) all obligations of such Person under any
lease of property, real or personal, the obligations of the lessee in respect of
which are required in accordance with GAAP to be capitalized on a balance sheet
of the lessee and (c) all Synthetic Lease Obligations.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.
     “Default” means any event that, with the giving of any notice, the passage
of time, or both, would be an Event of Default.
     “Default Rate” means an interest rate equal to (a) with respect to Base
Rate Loans, the Base Rate plus 2% per annum; and (b) with respect to Eurodollar
Rate Loans, the applicable Eurodollar Rate plus the Applicable Rate applicable
to Eurodollar Rate Loans plus 2% per annum; provided, however, that in such
case, for any Eurodollar Rate Loans, at the end of the applicable Interest
Period, interest shall accrue at the Base Rate plus 2% per annum, in each case
to the fullest extent permitted by applicable Laws.
     “Divestiture” has the meaning set forth in Section 7.02(b).
     “Dollar(s)” and the sign “$” shall mean lawful money of the United States
of America.
     “Eligible Assignee” has the meaning specified in Section 10.07(h).
     “Environmental Laws” means any and all Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees or
requirements of any Governmental Authority regulating, relating to or imposing
liability or standards of conduct concerning environmental protection matters
(including, without limitation, any hazardous materials, hazardous wastes,
hazardous constituents, hazardous or toxic substances or petroleum products
(including crude oil or any fraction thereof)) as now or at any time hereafter
in effect.

5



--------------------------------------------------------------------------------



 



     “ERISA” means the Employee Retirement Income Security Act of 1974 and any
regulations promulgated thereunder.
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any Commonly Controlled Entity from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower or any
Commonly Controlled Entity from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) with respect to a Pension Plan or
Multiemployer Plan that does not hold assets that equal or exceed its
liabilities, the filing of a notice of intent to terminate under Section
4041(a)(2) of ERISA if the Pension Plan’s liabilities exceed its assets as of
the date of the filing of such notice, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate such Pension Plan or Multiemployer Plan;
(e) an event or condition which might reasonably be expected to constitute
grounds under Section 4042(a)(1)-(3) of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any Commonly Controlled Entity that would cause a Material Adverse Effect.
     “Eurodollar Rate” means, with respect to each Interest Period for a
Eurodollar Rate Loan, the rate per annum obtained by dividing (a) LIBOR for such
Interest Period by (b) a percentage equal to 1.00 minus the daily average
Eurodollar Reserve Rate for such Interest Period.
     “Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
the Eurodollar Rate.
     “Eurodollar Reserve Rate” means the aggregate of the maximum reserve
percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board to which the
Administrative Agent is subject for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Rate Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Eurodollar
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
     “Event of Default” has the meaning specified in Article VIII.
     “Excluded Taxes” means in the case of the Administrative Agent or any
Lender (a) taxes imposed on or measured by its net income, and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which the Administrative Agent
or such Lender, as the case may be, is organized or maintains a lending office,
(b) taxes imposed as a result of a present or former connection between the
jurisdiction of the government or taxing authority imposing such tax (or any
political subdivision or taxing authority thereof or therein) and the
Administrative Agent or such Lender (excluding a connection arising principally
as a result of the Administrative Agent or such Lender having executed,
delivered or performed its obligations or received a payment under, or enforced,
any Loan Document or the designation by the Borrower after the Closing Date),
and (c) in the case of a Foreign Lender, any withholding tax that (i) is imposed
on amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party to this Agreement, (ii) is imposed on amounts payable to such
Foreign Lender at any time that such Foreign Lender designates a new lending
office, other than taxes

6



--------------------------------------------------------------------------------



 



that have accrued prior to the designation of such lending office that are
otherwise not Excluded Taxes, and (iii) is attributable to such Foreign Lender’s
failure to comply with Section 3.01(e).
     “Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.
     “Fee Letter” means that certain fee letter, dated as of September 22, 2010,
executed by SunTrust Robinson Humphrey, Inc., and accepted by the Borrower.
     “Foreign Lender” means each Lender that is a “foreign corporation,
partnership or trust” within the meaning of the Code.
     “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or such other principles as may be
approved by a significant segment of the accounting profession, that are
applicable to the circumstances as of the date of determination, consistently
applied.
     “Government Contract” means any agreement or contract with or made at the
request of any Governmental Authority.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, department,
instrumentality, commission, regulatory body, court, administrative tribunal,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Hazardous Materials” means any hazardous materials, hazardous wastes,
hazardous constituents, hazardous or toxic substances or petroleum products
(including crude oil or any fraction thereof), defined or regulated as such in
or under any Environmental Law.
     “Hedging Arrangements” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

7



--------------------------------------------------------------------------------



 



     “Hostile Acquisition” means (a) any transaction which is subject to Section
13(d) (other than an Investment Transaction) or Section 14(d) of the Securities
Exchange Act of 1934, unless, prior to the time such transaction becomes subject
to such Section 13(d) or 14(d), the board of directors or other governing body
of the acquiree has adopted a resolution approving such transaction and
approving any “change of control” with respect to such Person whereby the
Borrower may acquire control of such Person, and (b) any purchase or attempt to
purchase, any Person by means of a public debt or equity tender offer or other
unsolicited takeover (or the equivalent thereof in any jurisdiction), or any
attempt to engage in a proxy contest (or the equivalent thereof in any
jurisdiction) for control of the board of directors (or the functional
equivalent thereof) of any Person, in either case which has not been approved
and recommended by the board of directors (or the functional equivalent thereof)
of the Person being acquired or proposed to be acquired or which is the subject
of such proxy contest. For purposes of this definition, (x) a “change of
control” means, for any Person, an Acquisition with respect to such Person and
(y) an “Investment Transaction” means a transaction subject to Section 13(d),
but not Section 16, of the Securities Exchange Act of 1934, provided that in
connection with such a transaction, the Borrower or any applicable Subsidiary
(as the case may be) has reported and at all times continues to report to the
Securities and Exchange Commission that such transaction is undertaken for
investment purposes only and not for any of the purposes specified in clauses
4(a) through (j), inclusive, of the special instructions for complying with
Schedule 13D under the Securities Exchange Act of 1934.
     “Indemnified Liabilities” has the meaning set forth in Section 10.05.
     “Indemnitees” has the meaning set forth in Section 10.05.
     “Insolvency” means, with respect to any Multiemployer Plan, the condition
that such plan is insolvent within the meaning of Section 4245 of ERISA.
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.
     “Interest Period” means as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed, converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, or if requested by the Borrower and consented to by all
the Lenders, twelve months, as selected by the Borrower in its Revolving Loan
Notice, provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
     (ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
     (iii) no Interest Period shall extend beyond the scheduled Maturity Date.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes,
executive orders and administrative or judicial

8



--------------------------------------------------------------------------------



 



precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.
     “Lender” has the meaning specified in the introductory paragraph hereto.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such on Schedule 10.02, or such other office or offices as a
Lender may from time to time notify the Borrower and the Administrative Agent.
     “LIBOR” means (a) for any applicable Interest Period with respect to any
Eurodollar Rate Loan, the rate per annum (rounded upwards if necessary, to the
nearest 1/100 of 1%) appearing on Reuters Screen LIBOR01 Page (or any successor
page) as the London interbank offered rate for deposits in Dollars at
approximately 11:00 a.m. (London, England time) two Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period
and (b) if for any reason such rate is not available for any Interest Period,
the rate per annum reasonably determined by the Administrative Agent as the rate
of interest at which Dollar deposits in the approximate amount of the Eurodollar
Rate Loan comprising part of such borrowing would be offered by the
Administrative Agent to major banks in the London interbank Eurodollar market at
their request at or about 10:00 a.m. (New York, New York time) two Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period.
     “Lien” means any mortgage, pledge, security interest, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), preference, priority or
charge of any kind or nature whatsoever (including, without limitation, any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, the filing of or agreement to give any financing statement
under the Uniform Commercial Code of any jurisdiction or any other similar
recording or notice statute, and any lease having substantially the same effect
as any of the foregoing).
     “Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Revolving Loan.
     “Loan Documents” means this Agreement, the Fee Letter, each Revolving Loan
Notice, each Compliance Certificate, any promissory notes issued pursuant to
this Agreement and any and all other instruments, documents and agreements
executed by the Borrower in connection with any of the foregoing.
     “Margin Stock” has the meaning set forth in Regulation U issued by the
Board.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations, property, condition (financial or otherwise), or
results of operations of the Borrower and its Restricted Subsidiaries taken as a
whole, (b) the ability of the Borrower to perform its obligations under any Loan
Document or (c) the validity or enforceability of any Loan Document or the
rights or remedies of the Lenders hereunder or thereunder.
     “Material Subsidiary” means, at any time, any Restricted Subsidiary of the
Borrower, the assets of which represent 10% or more of Consolidated Total Assets
(or the equivalent thereof in another currency), based upon the most recent
financial statements delivered to the Administrative Agent pursuant to
Sections 6.01(a) and (b).

9



--------------------------------------------------------------------------------



 



     “Maturity Date” means (a) September 28, 2011, or (b) such earlier date upon
which the Commitments are terminated in accordance with the terms hereof.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means a multiemployer plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any Commonly Controlled
Entity makes or is obligated to make contributions, or during the preceding
three calendar years, has made or been obligated to make contributions.
     “Net Worth of Unrestricted Subsidiaries” shall mean, as of any date, the
portion of Total Shareholders’ Equity that relates to the shareholders’ equity
of Unrestricted Subsidiaries as of such date determined in accordance with GAAP,
but without reduction for the minority interests, if any, in any Subsidiaries
thereof.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest that accrues after the commencement by or against the
Borrower or any of its Restricted Subsidiaries of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the articles of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.
     “Outstanding Amount” means with respect to Revolving Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Revolving Loans occurring on such
date.
     “Participant” has the meaning specified in Section 10.07(d).
     “Patriot Act” shall have the meaning set forth in Section 5.15.
     “PBGC” means the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any Commonly Controlled Entity or to which the Borrower or any Commonly
Controlled Entity contributes or has an obligation to contribute, or in the case
of a multiple employer plan (as described in Section 4064(a) of ERISA) has made
contributions at any time during the immediately preceding five plan years.
     “Permitted Liens” means only those Liens permitted by subsections
(a) through (p) of Section 7.01.

10



--------------------------------------------------------------------------------



 



     “Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
other legally recognized entity or Governmental Authority.
     “Plan” means, at a particular time, an employee benefit plan as defined in
Section 3(3) of ERISA and in respect of which the Borrower or a Commonly
Controlled Entity is an “employer” as defined in Section 3(5) of ERISA, or would
be deemed a “contributing sponsor” under Section 4069 of ERISA if such plan were
terminated.
     “Properties” has the meaning set forth in Section 5.08.
     “Pro Rata Share” means, with respect to each Lender, a percentage, the
numerator of which shall be such Lender’s Commitment (or if such Commitments
have been terminated or expired or the Loans have been declared to be due and
payable, such Lender’s Revolving Credit Exposure), and the denominator of which
shall be the sum of such Commitments of all Lenders (or if such Commitments have
been terminated or expired or the Loans have been declared to be due and
payable, all Revolving Credit Exposure), as such share may be adjusted as
contemplated herein.
     “Register” has the meaning set forth in Section 10.07(c).
     “Reorganization” means, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under the regulations promulgated under Section 4043 of ERISA.
     “Required Lenders” means, as of any date of determination, at least two
Lenders whose Voting Percentages aggregate more than 50%.
     “Responsible Officer” means the chief executive officer, president, a vice
president, chief financial officer, treasurer or assistant treasurer of the
Borrower. Any document delivered hereunder that is signed by a Responsible
Officer of the Borrower shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of the
Borrower and such Responsible Officer shall be conclusively presumed to have
acted on behalf of the Borrower.
     “Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.
     “Revolving Borrowing” means a borrowing consisting of simultaneous
Revolving Loans of the same Type and having the same Interest Period made by
each of the Lenders pursuant to Section 2.01.
     “Revolving Credit Exposure” shall mean, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans at such time.
     “Revolving Loan” shall have the meaning assigned to such term in
Section 2.01.
     “Revolving Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Revolving Loans as the same Type, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

11



--------------------------------------------------------------------------------



 



     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.
     “Securitization” means any agreement or arrangement providing for sales,
transfers or conveyances to a special purpose Subsidiary or special purpose
entity of accounts receivable, notes, chattel paper, other rights to payment and
related property, whether or not for recourse and whether or not treated as a
sale for purposes of FAS 140, but not including the sale or transfer of a single
note or notes or receivable undertaken on an isolated, non-programmatic basis.
For purposes hereof, the “applicable amount” of any Securitization at any time
shall be equal to the greater of (a) the outstanding principal amount of any
Debt at such time incurred by the Borrower or any Restricted Subsidiary pursuant
to any such Securitization, or (b) the face amount or book value (whichever is
greater) of any and all receivables, notes, chattel paper, other rights to
payment and related property sold or transferred pursuant to such Securitization
and outstanding at such time.
     “Senior Debt Rating” means the senior debt rating assigned to the senior,
unsecured long-term debt securities of the Borrower by either S&P or Moody’s
without third-party credit enhancement, whether or not any such debt securities
are actually outstanding, and any rating assigned to any other debt security of
the Borrower shall be disregarded. The rating in effect on any date is that in
effect at the close of business on such date. If the Borrower is split-rated and
(1) the ratings differential is one category, the higher of the two ratings will
apply, (2) the ratings differential is two categories, the rating which falls
between them shall apply or (3) the ratings differential is three categories or
more, the rating immediately above the lower of the two ratings shall apply. If
only one of S&P and Moody’s shall have in effect a senior debt rating for the
Borrower, the Senior Debt Rating shall be the available rating.
     “Single Employer Plan” means any plan maintained for employees of the
Borrower or any Commonly Controlled Entity that is subject to Title IV of ERISA,
but which is not a Multiemployer Plan.
     “Solvent” and “Solvency” means, with respect to any Person on a particular
date, that on such date (a) the fair saleable value of the assets of such Person
is greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person, (b) such Person is able to meet its
obligations as those obligations mature, and (c) such Person is not engaged in
business or a transaction for which such Person’s assets would constitute an
unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
     “SunTrust Bank” means SunTrust Bank.
     “Synthetic Lease” shall mean a lease transaction under which the parties
intend that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Accounting Standards Codification Sections 840-10 & 840-20, as
amended; (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property and
(iii) upon the insolvency or bankruptcy of such lessee, would be characterized
as the indebtedness of such lessee.

12



--------------------------------------------------------------------------------



 



     “Synthetic Lease Obligations” shall mean, with respect to any Person, the
sum of (i) all remaining rental obligations of such Person as lessee under
Synthetic Leases which are attributable to principal and, without duplication,
(ii) all rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
     “Threshold Amount” means $75,000,000.
     “Total Capital” means, at any date, the sum of (a) Consolidated Total
Indebtedness as of such date, plus (b) Total Shareholders’ Equity as of the last
day of the most recently ended fiscal quarter for which the Borrower has or is
required hereunder to have delivered its financial statements.
     “Total Shareholders’ Equity” means, as of any date, the total shareholders’
equity of the Borrower and its Subsidiaries that would be reflected on the
Borrower’s consolidated balance sheet as of such date prepared in accordance
with GAAP, including without duplication the minority-interest in Subsidiaries
that are not wholly owned by the Borrower and excluding all equity interest in
the Unrestricted Subsidiaries.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Base Rate.
     “Unrestricted Subsidiary” means any Subsidiary of the Borrower designated
in writing to the Administrative Agent as an “Unrestricted Subsidiary” in
accordance with Section 10.25.
     “Vendor Finance Investment” means any loan, advance, lease (whether
structured as a capital lease or an operating lease) or guaranty entered into by
the Borrower or any of its Subsidiaries pursuant to, in connection with or for
the purpose of facilitating the sale or provision of goods and services of the
Borrower or any of its Subsidiaries to its customers, in each case arising
outside of the ordinary course of business of the Borrower and its Subsidiaries
as existing on the date hereof.
     “Voting Percentage” means, as to any Lender, (a) at any time prior to the
Maturity Date, such Lender’s Pro Rata Share and (b) at any time after the
Maturity Date, the percentage (carried out to the ninth decimal place) obtained
by dividing (i) the outstanding amount of such Lender’s Revolving Loans by
(ii) the Outstanding Amount of all Revolving Loans; provided, however, that if
any Lender has failed to fund any portion of the Revolving Loans required to be
funded by it hereunder, such Lender’s Voting Percentage shall be deemed to be
-0-, and the respective Pro Rata Shares and Voting Percentages of the other
Lenders shall be recomputed for purposes of this definition and the definition
of “Required Lenders” without regard to such Lender’s Commitment or the
outstanding amount of its Revolving Loans.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
any other Loan Document, unless otherwise specified herein or in such other Loan
Document:
     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
     (b) (i) The words “herein” and “hereunder” and words of similar import when
used in any Loan Document shall refer to such Loan Document as a whole and not
to any particular provision thereof.

13



--------------------------------------------------------------------------------



 



     (ii) Article, Section, Exhibit and Schedule references are to the Loan
Document in which such references appear.
     (iii) The term “including” is by way of example and not limitation.
     (iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in electronic or physical form.
     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (d) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms.
     (a) All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.
     (b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
     (c) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification
Section 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any indebtedness or other liabilities of the Borrower
or any Subsidiary of the Borrower at “fair value”, as defined therein.
     1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall be

14



--------------------------------------------------------------------------------



 



deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; (b) references to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law; (c) references to any Person shall be
construed to include such Person’s successors and permitted assigns;
(d) references to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles, Sections, Exhibits and Schedules to this Agreement; and
(e) all references to a specific time shall be construed to refer to the time in
the city and state of the Administrative Agent’s principal office, unless
otherwise indicated.
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make loans to the Borrower in Dollars from time to time
(each such loan, a “Revolving Loan”) during the period from the Closing Date to
the Maturity Date in an aggregate principal amount not to exceed at any time
outstanding such Lender’s Commitment; provided, however, that after giving
effect to any Borrowing, (a) such Lender’s Revolving Credit Exposure shall not
exceed its Commitment and (b) the aggregate amount of all Revolving Credit
Exposure shall not exceed the Aggregate Commitments. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow under this Section 2.01, prepay under Section 2.04 and reborrow under
this Section 2.01. Revolving Loans in Dollars may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
     2.02 Borrowings, Conversions and Continuations of Revolving Loans.
     (a) Each Revolving Borrowing, each conversion of Revolving Loans from one
Type to the other, and each continuation of Revolving Loans as the same Type
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than (x) 11:00 a.m., New York time, three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, or (y) 11:00 a.m., New York time, on the requested
date of each Borrowing of Base Rate Loans. Each such telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a written
Revolving Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof (or, if less, an aggregate principal
amount equal to the remaining balance of the available applicable Commitments).
Each Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof (or, if
less, an aggregate amount equal to the remaining balance of the available
Commitments).
     (b) Each Revolving Loan Notice (whether telephonic or written) shall
specify
     (i) whether the Borrower is requesting a new Borrowing, a conversion of
existing Revolving Loans from one Type to the other, or the continuation of
Eurodollar Rate Loans for an additional Interest Period;
     (ii) [intentionally omitted];
     (iii) the principal of the Revolving Loans to be borrowed, converted or
continued;

15



--------------------------------------------------------------------------------



 



     (iv) the Type of Revolving Loans to be borrowed or as to which existing
Revolving Loans are to be converted, and if applicable the Revolving Loan from
which the requested Revolving Loan will be converted or continued;
     (v) the requested date of such Borrowing, conversion or continuation, which
shall be a Business Day;
     (vi) if the Borrower is requesting a new Borrowing, the location and number
of the bank account of the Borrower to which funds are to be disbursed;
     (vii) whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Rate Borrowing; and
     (viii) in the case of a Eurodollar Rate Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period.”
If the Borrower fails to specify a Type of Revolving Loan in a Revolving Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Revolving Loans shall be made or continued
as, or converted to, Base Rate Loans. Any such automatic conversion shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Revolving Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.
     (c) Following receipt of a Revolving Loan Notice, the Administrative Agent
shall promptly notify each Lender of its Pro Rata Share of the applicable
Revolving Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. Each Lender shall make the amount of its Revolving Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 2:00 p.m., New York time, on the
Business Day specified in the applicable Revolving Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall, by no later than 3:00 p.m., New York time, make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of SunTrust Bank with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to the
Administrative Agent by the Borrower.
     (d) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan. During the existence of a Default or Event of Default, at
the election of the Required Lenders, no Loans may be requested as, converted to
or continued as Eurodollar Rate Loans and any or all of the then outstanding
Eurodollar Rate Loans shall be converted to Base Rate Loans at the end of the
respective Interest Periods related to such Loans.
     (e) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Eurodollar Rate Loan upon
determination of such interest rate. The determination of the Eurodollar Rate by
the Administrative Agent shall be conclusive in the absence of manifest error.
The Administrative Agent shall notify the Borrower and the Lenders of any change
in

16



--------------------------------------------------------------------------------



 



SunTrust Bank’s prime rate used in determining the Base Rate promptly following
the public announcement of such change.
     (f) After giving effect to all Borrowings, all conversions of Revolving
Loans from one Type to the other, and all continuations of Revolving Loans as
the same Type, there shall not be more than twelve Interest Periods in effect
with respect to Eurodollar Rate Loans.
     2.03 Reserved.
     2.04 Prepayments.
     (a) The Borrower may, upon notice from the Borrower to the Administrative
Agent, at any time or from time to time voluntarily prepay Revolving Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent (A) not later than 11:00 a.m., New York
time, three Business Days prior to any date of prepayment of any Eurodollar Rate
Loans, and (B) not later than 9:00 a.m., New York time, on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof,
or, in the case of (ii) and (iii) if a lesser amount, the entire amount of the
Loans in such Borrowing. Each such notice shall specify the date and amount of
such prepayment and the Type(s) of Revolving Loans to be prepaid. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of such Lender’s Pro Rata Share of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest thereon, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment shall be applied to the Revolving
Loans of the applicable Lenders in accordance with their respective Pro Rata
Shares.
     (b) If at any time the Revolving Credit Exposure exceeds the Aggregate
Commitments then in effect, the Borrower shall immediately repay its respective
Revolving Loans in an aggregate amount equal to such excess, together with all
accrued and unpaid interest on such excess amount and any amounts due under
Article III.
     2.05 Optional Reduction or Termination of Commitments. The Borrower may, at
any time or from time to time upon notice to the Administrative Agent, terminate
the Commitments, or permanently reduce the Commitments to an amount not less
than the Revolving Credit Exposure; provided that (a) the Borrower shall not be
obligated to pay any amount as a penalty in connection with any such reduction
or termination of the Commitments, except as required by Section 3.05 due to any
repayment of Loans arising from such reduction or termination, (b) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.,
New York time, three Business Days prior to the date of termination or
reduction, and (c) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof. The
Administrative Agent shall promptly notify the Lenders of any such notice of
reduction or termination of the Commitments. Once reduced in accordance with
this Section, the Commitments may not be increased. Any reduction of the
Commitments shall be applied to the Commitment of each Lender according to its
Pro Rata Share. All commitment fees accrued until the effective date of any
termination of the Commitments shall be paid on the effective date of such
termination. The Commitment of a Lender may also be terminated under the
provisions of Section 10.15.

17



--------------------------------------------------------------------------------



 



     2.06 Repayment of Loans. The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all of its Revolving Loans then
outstanding.
     2.07 Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate for Eurodollar Rate Loans; and
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate for Base Rate Loans.
     (b) Automatically, if any Event of Default exists under clause (a) of
Article VIII or after acceleration, and for all other Events of Default at the
option of the Required Lenders, the Borrower shall pay interest on the principal
amount of all of its outstanding Obligations at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Law. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.08 Fees.
     (a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender in accordance with its Pro Rata Share of all
Commitments, an unused commitment fee, which shall accrue at the Applicable Rate
for Commitment Fee multiplied by the actual daily amount of the unused
Commitment of such Lender during the period from the Closing Date to the
Maturity Date. For purposes of computing commitment fees with respect to the
Commitments, the Commitment of each Lender shall be deemed used to the extent of
the outstanding Revolving Loans of such Lender. Accrued commitment fees shall be
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing on December 31, 2010 and on the Maturity
Date. The commitment fee shall be calculated quarterly in arrears, and if there
is any change in the Applicable Rate during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect. The
commitment fee shall accrue at all times, including at any time during which one
or more of the conditions in Article IV is not met (and if later, the date the
Loans shall be repaid in their entirety).
     (b) Fee Letter. The Borrower shall pay in Dollars to SunTrust Bank and
SunTrust Robinson Humphrey, Inc. the fees set forth in the Fee Letter, for their
own account in the amounts and at the times specified in the Fee Letter. Such
fees shall be fully earned when paid and shall be nonrefundable for any reason
whatsoever.
     (c) Lenders’ Upfront Fee. On the Closing Date, the Borrower shall pay in
Dollars to the Administrative Agent, for the account of the Lenders, the upfront
fees previously agreed upon by the Borrower, the Lenders and the Administrative
Agent. The upfront fee paid to each Lender is solely for its own account and is
nonrefundable for any reason whatsoever.

18



--------------------------------------------------------------------------------



 



     2.09 Computation of Interest and Fees. Interest on Base Rate Loans and
commitment fees shall be calculated on the basis of a year of 365 or 366 days,
as the case may be, and the actual number of days elapsed. Computation of all
other types of interest and all other types of fees shall be calculated on the
basis of a year of 360 days, except where market practice is on the basis of a
year of 365 days (or 366 days in a leap year), payable for the actual number of
days elapsed (including the first day but excluding the last day). Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid, provided that any Loan that is repaid on the same day on which
it is made shall bear interest for one day.
     2.10 Evidence of Debt.
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Revolving Credit
Exposure. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of such Lender shall
control.
     (b) This Agreement evidences the obligation of the Borrower to repay the
Loans and is being executed as a “noteless” credit agreement. However, at the
request of any Lender at any time, the Borrower agrees that it will prepare,
execute and deliver to such Lender a promissory note for the Commitment of such
Lender payable to the order of such Lender (or, if requested by such Lender, to
such Lender and its registered assigns) and in a form approved by the Borrower
and the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
permitted hereunder) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).
     2.11 Payments Generally.
     (a) All payments to be made by the Borrower shall be made in Dollars
without condition or deduction for any counterclaim, defense, recoupment or
set-off. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in immediately available funds not later than 2:00 p.m. on the
date specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m., New
York time, shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.
     (b) Subject to the definition of “Interest Period,” if any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
     (c) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be

19



--------------------------------------------------------------------------------



 



applied (i) first, to the Administrative Agent’s fees and reimbursable expenses
(including Attorney Costs and amounts payable under Article III) then due and
payable pursuant to any of the Loan Documents; (ii) second, to all reimbursable
expenses of the Lenders then due and payable pursuant to any of the Loan
Documents, pro rata to the Lenders based on their respective pro rata shares of
such fees and expenses; (iii) third, to interest and fees then due and payable
hereunder, pro rata to the Lenders based on their respective pro rata shares of
such interest and fees; and (iv) fourth, to the payment of principal of the
Loans then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.
     (d) Unless the Borrower or any Lender has notified the Administrative Agent
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower, or
such Lender, as the case may be, has timely made such payment and may (but shall
not be so required to), in reliance thereon, make available a corresponding
amount to the Person entitled thereto. If and to the extent that such payment
was not in fact made to the Administrative Agent in immediately available funds,
then:
     (i) if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds, at the greater of the Federal Funds Rate or a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation; and
     (ii) if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at the greater of the Federal Funds Rate at time to time in effect or a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, until the second Business Day after such demand
and thereafter at the greater of the Base Rate or a rate determined by the
Administrative Agent. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan, included in the
applicable Borrowing. If such Lender does not pay such amount within two
Business Days after the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.
     A notice of the Administrative Agent to any Lender with respect to any
amount owing under this subsection (d) shall be conclusive, absent manifest
error.
     (e) If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

20



--------------------------------------------------------------------------------



 



     (f) The obligations of the Lenders hereunder to make Revolving Loans are
several and not joint. The failure of any Lender to make any Revolving Loan or
to fund any such participation on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Revolving Loan or purchase its participation.
     (g) Subject to Section 3.09, nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.12 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of any Revolving Loans made by it,
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Revolving Loans made by them as shall be necessary to
cause such purchasing Lender to share the excess payment in respect of such
Loans or such participations, as the case may be, pro rata with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender, such purchase shall to that
extent be rescinded and each other Lender shall repay to the purchasing Lender
the purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.12 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section shall from and after such
purchase have the right to give all notices, requests, demands, directions and
other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Any and all payments made by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto incurred in connection with,
or as a direct or indirect result of, any Borrowing or payment on a Borrowing,
or other payments made pursuant to this Agreement, excluding the Excluded Taxes
(all such taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities, other than the Excluded Taxes,
being hereinafter referred to as “Taxes”). If the Borrower shall be required by
any Laws to deduct any Taxes from or in respect of any sum payable under any
Loan Document to the Administrative Agent or any Lender, (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01), the Administrative

21



--------------------------------------------------------------------------------



 



Agent and such Lender receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions,
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Laws, and (iv) within
30 days after the date of such payment, the Borrower shall furnish to the
Administrative Agent (which shall forward the same to such Lender) the original
or a certified copy of a receipt evidencing payment thereof or other evidence of
payment reasonably satisfactory to the Administrative Agent.
     (b) In addition, the Borrower shall pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under any Loan
Document with respect to an Obligation of the Borrower or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect
to, any Loan Document (hereinafter referred to as “Other Taxes”).
     (c) If the Borrower shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent (for the account of such Lender) or to such Lender, at the
time interest is paid, such additional amount that such Lender specifies as
necessary to preserve the after-tax yield (after factoring in all taxes,
including taxes imposed on or measured by net income, and all available tax
credits) such Lender would have received if such Taxes or Other Taxes had not
been imposed.
     (d) The Borrower agrees to indemnify the Administrative Agent and each
Lender for (i) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section 3.01) paid by the Administrative Agent and such Lender and
attributable to the Borrower, (ii) amounts payable under Section 3.01(c) and
(iii) any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, in each case whether or not such Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. In the event that such Taxes or Other Taxes referred to
in clause (iii) shall exceed $100,000, the Lender subject to such Taxes or Other
Taxes shall (x) notify the Borrower of such imposition or assertion and (y) the
Borrower, solely at its own expense, may cause such Lender to contest the
imposition or assertion of such Taxes or Other Taxes as to which there exists no
reasonable basis. The Borrower shall fully indemnify such Lender for all costs
(including any liabilities, penalties, interest and expenses) incurred by such
Lender in connection with any such contest to the extent necessary to preserve
such Lender’s after-tax yield. Nothing contained in this subsection (d) (A)
obligates the Administrative Agent or any Lender (or any of their respective
Affiliates) to disclose to the Borrower any of its tax records or materials
relating thereto, (B) shall interfere with the right of the Administrative Agent
or any Lender (or any of their respective Affiliates) to arrange its taxation
and financial affairs in whatever manner it deems appropriate, or (C) obligates
the Administrative Agent or any Lender (or any of their respective Affiliates)
to claim relief from taxation on its corporate profits or, subject to clause
(y) above, to claim any credits, deductions or other relief otherwise available
to it with respect to its tax affairs. Payment under this subsection (d) shall
be made within 30 days after the date the Lender or the Administrative Agent
makes a demand therefor.
     (e) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the Code or any treaty to which the United States is a
party, with respect to payments under this Agreement shall deliver to the
Borrower and the Administrative Agent, at the time or times prescribed by
applicable Law, such properly completed and executed documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate. Without limiting the generality of the foregoing, each Foreign
Lender agrees that it will deliver to the Administrative Agent and the Borrower
(or in the case of

22



--------------------------------------------------------------------------------



 



a Participant, to the Lender from which the related participation shall have
been purchased), as appropriate, two (2) duly completed copies of (i) Internal
Revenue Service Form W-8 ECI, or any successor form thereto, certifying that the
payments received from the Borrower hereunder are effectively connected with
such Foreign Lender’s conduct of a trade or business in the United States; or
(ii) Internal Revenue Service Form W-8 BEN, or any successor form thereto,
certifying that such Foreign Lender is entitled to benefits under an income tax
treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest; or (iii) Internal Revenue Service Form
W-8 BEN, or any successor form prescribed by the Internal Revenue Service,
together with a certificate (A) establishing that the payment to the Foreign
Lender qualifies as “portfolio interest” exempt from U.S. withholding tax under
Code section 871(h) or 881(c), and (B) stating that (1) the Foreign Lender is
not a bank for purposes of Code section 881(c)(3)(A), or the obligation of the
Borrower hereunder is not, with respect to such Foreign Lender, a loan agreement
entered into in the ordinary course of its trade or business, within the meaning
of that section; (2) the Foreign Lender is not a 10% shareholder of the Borrower
within the meaning of Code section 871(h)(3) or 881(c)(3)(B); and (3) the
Foreign Lender is not a controlled foreign corporation that is related to the
Borrower within the meaning of Code section 881(c)(3)(C); or (iv) such other
Internal Revenue Service forms as may be applicable to the Foreign Lender,
including Forms W-8 IMY or W-8 EXP. Each such Foreign Lender shall deliver to
the Borrower and the Administrative Agent such forms on or before the date that
it becomes a party to this Agreement (or in the case of a Participant, on or
before the date such Participant purchases the related participation). In
addition, each such Foreign Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Foreign
Lender. Each such Foreign Lender shall promptly notify the Borrower and the
Administrative Agent at any time that it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the Internal Revenue Service for such
purpose). Unless a Foreign Lender complies with the provisions of this
Section 3.01(e) (including the immediately preceding sentence), the Borrower
shall not be required to make any payment to a Foreign Lender.
     3.02 Illegality. If the introduction, interpretation or administration of
any Law shall, after the date hereof, make it unlawful, or if any Governmental
Authority asserts that it is unlawful, for any Lender or its applicable Lending
Office to make, maintain or fund Eurodollar Rate Loans, or if any such
circumstance materially restricts the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the applicable offshore Dollar market,
or to determine or charge interest rates based upon the Eurodollar Rate, then,
on notice thereof by such Lender to the Borrower through the Administrative
Agent, any obligation of such Lender to make or continue affected Eurodollar
Rate Loans or to convert Base Rate Loans to affected Eurodollar Rate Loans shall
be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans in Dollars,
either on the last day of the Interest Period thereof, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay interest on the amount so prepaid or converted. Each Lender
agrees to designate a different Lending Office if such designation will avoid
the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.
     3.03 Inability to Determine Rates. If the Administrative Agent determines
in connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof that (a) Dollar deposits are not being offered to banks in
the applicable offshore Dollar market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, (b) adequate and reasonable means do not
exist for determining the Eurodollar Rate for such Eurodollar Rate Loan, or
(c) the Eurodollar Rate for such

23



--------------------------------------------------------------------------------



 



Eurodollar Rate Loan does not adequately and fairly reflect the cost to the
Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly, but in any event not later than the first day of the Interest Period
related to such Loan (or the conversion or continuation thereof, as the case may
be), notify the Borrower and all Lenders. Thereafter, the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Revolving Borrowing, conversion or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Revolving Borrowing of Base Rate
Loans in the amount specified therein.
     3.04 Increased Cost and Reduced Return; Capital Adequacy Reserves on
Eurodollar Rate Loans.
     (a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law (by a Governmental Authority), or
such Lender’s compliance therewith, there shall be any increase in the cost to
such Lender of agreeing to make or making, funding or maintaining Eurodollar
Rate Loans or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this subsection
(a) any such increased costs or reduction in amount resulting from (i) Taxes or
Other Taxes (as to which Section 3.01 shall govern), (ii) changes in the basis
of taxation of overall net income or overall gross income by the United States
or any foreign jurisdiction or any political subdivision of either thereof under
the Laws of which such Lender is organized or has its Lending Office, and
(iii) reserve requirements contemplated by Section 3.04(c)), then from time to
time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction.
     (b) If any Lender determines that the introduction of any Law regarding
capital adequacy or any change therein or in the interpretation thereof, or
compliance by such Lender (or its Lending Office) therewith, has the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of such Lender’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy), then
from time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction with respect to its
Obligations.
     (c) The Borrower shall pay to each Lender, as long as such Lender shall be
required pursuant to regulations issued by the Board (or any Governmental
Authority of the United States succeeding to any of its principal functions) to
maintain reserves (including, without limitation, any emergency, supplemental,
special or other marginal reserves) with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities” under Regulation D of the Board), additional costs on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive, but
excluding any such costs arising from changes in the Eurodollar Reserve Rate),
which shall be due and payable on each date on which interest is payable on such
Loan, provided that the Borrower shall have received at least 15 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest
from such Lender. If a Lender fails to give notice 15 days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable 15 days
from receipt of such notice.
     3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender

24



--------------------------------------------------------------------------------



 



harmless from any actual cost or expense incurred by it in connection with the
Borrower’s Loans as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
     (c) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.15;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
as well as foreign exchange losses, based on customary funding and foreign
exchange hedging arrangements. Notwithstanding the foregoing, the Borrower shall
not have any obligation to pay any Lender any amount arising under subsection
(a) to the extent that such amount exceeds the amount, if any, by which (i) the
present value of the additional interest which would have been payable to such
Lender if the applicable Loan had not been prematurely continued, converted,
paid or prepaid exceeds (ii) the present value of the interest which would have
been receivable by such Lender as a result of placing the amount so received by
such Lender as a consequence of the continuation, conversion, payment or
prepayment of such Loan on deposit in the applicable offshore Dollar interbank
market for a term equal to the number of days remaining in the Interest Period
related to such Loan. For purposes of calculating the present value of any
interest payments referred in the immediately preceding sentence, such interest
payments shall be discounted at a rate equal to the sum of (x) the Eurodollar
Rate in effect on the date two Business Days prior to the date the Borrower
continues, converts, pays or prepays any Loan in the manner described in
subsection (a), and (y) the Applicable Rate for Eurodollar Rate Loans. The
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing. The foregoing indemnity shall not apply to any
special, incidental or consequential damages.
     For purposes of calculating amounts payable by the Borrower to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the applicable offshore Dollar interbank
market for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.
     3.06 Matters Applicable to all Requests for Compensation.
     (a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth in reasonable detail the
basis for computing the additional amount or amounts to be paid to it hereunder
shall be provided to the Borrower and shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.
     (b) Upon any Lender’s making a claim for compensation under Section 3.01 or
3.04 the Borrower may remove or replace such Lender in accordance with
Section 10.15.
     3.07 Reserved.

25



--------------------------------------------------------------------------------



 



     3.08 Survival. All of the Borrower’s obligations (and each Lenders’ and the
Administrative Agent’s obligation of notice) under this Article III shall
survive termination of the Commitments and payment in full of all the other
Obligations.
     3.09 Change in Lending Office; Limitation on Increased Costs.
     (a) Each Lender agrees that it will use reasonable efforts to designate an
alternate lending office with respect to any of its Loans affected by the
matters or circumstances described in Sections 3.01, 3.02, or 3.04 to reduce the
liability of the Borrower or avoid the results provided thereunder, so long as
such designation is not disadvantageous to such Lender as determined by such
Lender in its sole discretion; provided that nothing in this Section 3.09 shall
affect or postpone any of the obligations of the Borrower or the right of any
Lender provided in such Sections.
     (b) Notwithstanding Section 3.04 or Section 3.06, the Borrower shall only
be obligated to compensate the Lenders for amounts arising under Section 3.04 or
Section 3.06 to the extent such amounts arose during (i) any time or period
commencing not more than 6 months prior to the date on which such Lender
notifies the Administrative Agent and the Borrower that such Lender proposes to
demand compensation under Section 3.04 or Section 3.06 and (ii) any time or
period during which, because of the unannounced retroactive application of any
statute, regulation or other basis, such Lender could not have known that such
amount might arise or accrue.
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01 Conditions of Initial Credit Extension. The obligation of each Lender
to make its initial Credit Extension hereunder, and the right of the Borrower to
request the making of the initial Revolving Loan are subject to satisfaction of
the following conditions precedent:
     (a) Unless waived by all the Lenders (or by the Administrative Agent with
respect to immaterial matters or items specified in clause (iii) below with
respect to which the Borrower has given assurances satisfactory to the
Administrative Agent that such items shall be delivered promptly following the
Closing Date)), the Administrative Agent’s receipt of the following, each of
which shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
Borrower (where applicable), each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Administrative Agent and its
legal counsel:
     (i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;
     (ii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of the Secretary or Assistant Secretary
of the Borrower as the Administrative Agent may require to establish the
identities of and verify the authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which the Borrower is a party;
     (iii) such evidence as the Administrative Agent may reasonably require to
verify that the Borrower is duly incorporated, validly existing, in good
standing and qualified to engage in business in each jurisdiction (A) in which
it is incorporated or has any headquarter function, or

26



--------------------------------------------------------------------------------



 



(B) in which it has a substantial operating facility; including certified copies
of the Borrower’s Organization Documents and certificates of good standing and
qualification to engage in business;
     (iv) a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Audited Financial Statements which has or could be reasonably expected to
have a Material Adverse Effect; and (C) the current Senior Debt Ratings;
     (v) an affirmative opinion of counsel to the Borrower addressing such
matters as are set forth in Exhibit D hereto;
     (vi) a duly executed Revolving Loan Notice for any Credit Extension to be
made on the Closing Date;
     (vii) a duly executed funds disbursement agreement, if applicable;
     (viii) certified copies of any consents, approvals, authorizations,
registrations or filings required to be made or obtained by the Borrower in
connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents, or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired and no investigation or inquiry by any Governmental Authority
regarding the Loan Documents or the transactions contemplated thereby shall be
ongoing; and
     (ix) such other assurances, certificates, documents or consents as the
Administrative Agent or the Required Lenders reasonably may require.
     (b) Any fees required to be paid on or before the Closing Date in
connection herewith shall have been paid.
     (c) Unless waived by the Administrative Agent, the Borrower shall have paid
all Attorney Costs of the Administrative Agent to the extent invoiced prior to
or on the Closing Date, plus such additional amounts of Attorney Costs as shall
constitute the Administrative Agent’s reasonable estimates of Attorney Costs
incurred or to be incurred by each of them through the closing proceedings
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrower and the Administrative Agent).
     Without limiting the generality of the provisions of Section 4.01, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
     4.02 Conditions to all Credit Extensions. The obligation of each Lender to
honor any Revolving Loan Notice (other than a Revolving Loan Notice requesting
only a conversion of Revolving Loans to the other Type, or a continuation of
Revolving Loans as the same Type) is subject to the following conditions
precedent:

27



--------------------------------------------------------------------------------



 



     (a) The representations and warranties of the Borrower contained in Article
V (but excluding the representation set forth in Section 5.05(b)) or in any
other Loan Document shall be true and correct in all material respects on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date.
     (b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension.
     (c) The Administrative Agent shall have received a Revolving Loan Notice in
accordance with the requirements hereof.
     Each Revolving Loan Notice (other than a Revolving Loan Notice requesting
only a conversion of Revolving Loans to the other Type or a continuation of
Revolving Loans as the same Type) submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Administrative Agent and the
Lenders that:
     5.01 Existence, Qualification. The Borrower is a corporation duly
incorporated, validly existing and in good standing under the Laws of its
jurisdiction of incorporation, and the Borrower is in good standing under the
Laws of the State of Florida.
     5.02 Authorization; No Contravention. The execution, delivery and
performance by the Borrower of each Loan Document are within its corporate
powers, have been duly authorized by all necessary corporate action, and do not
contravene (a) the Borrower’s Organization Documents, (b) any applicable Laws or
(c) any material contractual restriction binding on or affecting the Borrower.
     5.03 Governmental Authorization. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or any
other Person is required for the due execution, delivery and performance by the
Borrower of any Loan Document.
     5.04 Binding Effect. This Agreement is, and each other Loan Document when
delivered hereunder will be, the valid and binding obligation of the Borrower
enforceable against it in accordance with its respective terms except that such
enforcement may be limited by applicable Debtor Relief Laws.
     5.05 Financial Statements; No Material Adverse Change.
     (a) The Audited Financial Statements, copies of which have been furnished
to the Lenders, fairly present in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries as of July 2, 2010 and
the results of the operations of the Borrower and its Subsidiaries for the
fiscal year ended on such date, all in accordance with GAAP consistently
applied.
     (b) Since the date of the Audited Financial Statements, there has been no
change in such conditions or operations that could reasonably be expected to
have a Material Adverse Effect.
     5.06 Litigation. Except as set forth on Schedule 5.06, on the date of this
Agreement there is no pending or, to the Borrower’s knowledge, threatened
action, investigation or proceeding affecting the

28



--------------------------------------------------------------------------------



 



Borrower or any Restricted Subsidiaries before any court, Governmental Authority
or arbitrator which if adversely determined could reasonably be expected to have
a Material Adverse Effect.
     5.07 ERISA Compliance. No Reportable Event has occurred during the
five-year period prior to the date on which this representation is made or
deemed made with respect to any Single Employer Plan, and each Single Employer
Plan has, during this five-year period, complied in all material respects with
the applicable provisions of ERISA and the Code. There is no outstanding Lien
under ERISA or the Code with respect to any Single Employer Plan. The present
value of all accrued benefits under each Single Employer Plan (based on those
assumptions used to fund the Plan as determined by the Plan’s actuary) did not,
as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits. Neither the Borrower nor any Commonly
Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan with respect to which there is an outstanding liability, and
neither the Borrower nor any Commonly Controlled Entity would become subject to
any liability under ERISA if the Borrower or any such Commonly Controlled Entity
were to withdraw completely from all Multiemployer Plans as of the valuation
date most closely preceding the date on which this representation is made or
deemed made. No such Multiemployer Plan is in Reorganization or Insolvency.
Notwithstanding the foregoing, none of the events, acts or failures to act
described in this Section 5.07 shall be deemed to result in a breach of a
representation or warranty unless it could reasonably be expected to have a
Material Adverse Effect.
     5.08 Real Property. To the Borrower’s knowledge, each of the
representations and warranties set forth in paragraphs (a) through (e) of this
Section 5.08 is true and correct with respect to each parcel or real property
owned or operated by the Borrower and the Restricted Subsidiaries (the
“Properties”), except to the extent that the facts and circumstances giving rise
to any such failure to be so true and correct would not reasonably be expected
to have a Material Adverse Effect.
     (a) The Properties do not contain, and have not previously contained, in,
on, or under such Properties, including without limitation, the soil and
groundwater thereunder, any Hazardous Materials in concentrations which violate
Environmental Laws.
     (b) The Properties and all operations and facilities at the Properties are
in compliance with all Environmental Laws, and there is no Hazardous Materials
contamination or violation of any Environmental Law which could interfere with
the continued operation of any of the Properties or impair the fair saleable
value of any thereof.
     (c) Neither the Borrower nor any of the Restricted Subsidiaries has
received any complaint, notice of violation, alleged violation, investigation or
advisory action or of potential liability or of potential responsibility
regarding environmental protection matters or permit compliance with regard to
the Properties, nor is the Borrower aware that any Governmental Authority is
contemplating delivery to the Borrower or any of the Restricted Subsidiaries of
any such notice.
     (d) Hazardous Materials have not been generated, treated, stored, disposed
of, at, on or under any of the Properties, nor have any Hazardous Materials been
transferred from the Properties to any other location, in either case, in a
manner that violates any Environmental Law.
     (e) There are no governmental, administrative actions or judicial
proceedings pending or contemplated under any Environmental Laws to which the
Borrower or any of the Restricted Subsidiaries is or will be named as a party
with respect to the Properties, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements, outstanding under any Environmental Law
with respect to any of the Properties.

29



--------------------------------------------------------------------------------



 



     5.09 Margin Regulations; Investment Company Act.
     (a) The Borrower is not generally engaged in the business of extending
credit or in the business of purchasing or carrying Margin Stock, and the
Borrowings hereunder will not be used for the purpose of carrying Margin Stock
in a manner which (i) would violate or result in a violation of Regulations T, U
or X issued by the Board, or (ii) would constitute a Hostile Acquisition
involving Margin Stock.
     (b) None of the Borrower, any Person controlling the Borrower, or any
Restricted Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.
     5.10 Outstanding Loans. The aggregate outstanding Revolving Credit Exposure
does not exceed the Aggregate Commitments.
     5.11 Taxes. The Borrower and the Restricted Subsidiaries have filed all
Federal, state and other tax returns and reports required to be filed, and have
paid all Federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (a) those the failure to so file or pay
would not in the aggregate have a Material Adverse Effect or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP, and (b) those required,
levied or imposed by foreign governments if, in the opinion of the chief
executive officer of the Borrower, the filing or payment thereof shall no longer
be advantageous to the Borrower or the Restricted Subsidiaries in the conduct of
their business and the failure to so file or pay would not in the aggregate have
a Material Adverse Effect. There is no proposed tax assessment against the
Borrower or any Restricted Subsidiary that would, if made, have a Material
Adverse Effect.
     5.12 Intellectual Property; License, Etc. Each of the Borrower and the
Restricted Subsidiaries owns, or is licensed, or otherwise has the right, to
use, all patents, trademarks, service marks, trade names, copyrights and other
intellectual property necessary to its business, and, except as set forth on
Schedule 5.06, the use thereof by the Borrower and the Restricted Subsidiaries
does not infringe on the rights of any other Person, except in each case where a
failure to have such rights or such infringement would not have a Material
Adverse Effect.
     5.13 Disclosure. No statement, information, report, representation, or
warranty made by the Borrower in any Loan Document or furnished to the
Administrative Agent or any Lender by or on behalf of the Borrower in connection
with any Loan Document when made contains any untrue statement of material fact
or omits any material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading in any material respect. This representation does not apply
to estimates or projections of future performance, which the Borrower represents
were or will be prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation.
     5.14 Solvency. Immediately following the making of each Borrowing and after
giving effect to the application of the proceeds of such Borrowing, the Borrower
will be Solvent.
     5.15 Patriot Act. The Borrower and the Restricted Subsidiaries are in
compliance with (a) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) Title III of the Uniting and
Strengthening America

30



--------------------------------------------------------------------------------



 



by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT ACT) of 2001 (Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), except to the extent any such non-compliance or violation would
not reasonably be expected to have a Material Adverse Effect. No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the Foreign Corrupt Practices Act of 1977, as
amended.
     5.16 OFAC. Neither the Borrower nor any of the Restricted Subsidiaries
(a) is a person whose property or interest in property is blocked or currently
subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (b) knowingly engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise knowingly associated with any
such person in any manner violative of Section 2, or (c) is currently a person
on the list of Specially Designated Nationals and Blocked Persons or is
currently subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order. For purposes hereof, “knowingly” is based upon the knowledge of
a Responsible Officer.
ARTICLE VI.
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder or any Loan or
other Obligation shall remain unpaid or unsatisfied, the Borrower shall, unless
the Required Lenders shall otherwise consent in writing:
     6.01 Reporting Requirements.
     Deliver to the Administrative Agent (with sufficient copies for
distribution to each Lender):
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail, audited and accompanied by a report and opinion of
Ernst & Young LLP, Deloitte & Touche USA LLP, PricewaterhouseCoopers LLP, KPMG
LLP or another independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with GAAP and shall not be subject to any
qualifications or exceptions as to the scope of the audit nor to any going
concern qualification;
     (b) as soon as available, but in any event within 50 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income for such
fiscal quarter and cash flows for the portion of the Borrower’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter or portion of the Borrower’s fiscal year then ended
of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes;

31



--------------------------------------------------------------------------------



 



     (c) promptly after the sending or filing thereof, copies of all material
reports which the Borrower sends to its stockholders generally, and copies of
all reports and registration statements which the Borrower or any Restricted
Subsidiary files with the Securities and Exchange Commission or any national
securities exchange; provided that the Borrower shall not be required to furnish
copies of registration statements filed on Form S-8, Form 144 or Forms 3, 4 or
5, or exhibits to the reports and registration statements referred to in this
subsection (c);
     (d) promptly subsequent to the rendering thereof and, upon a Responsible
Officer becoming aware thereof, notice of the rendering against the Borrower or
any Restricted Subsidiary of any final judgment or order for the payment of
money in excess of the Threshold Amount (or its equivalent in another applicable
currency), together with a description in reasonable detail of the relevant
circumstances and the action which the Borrower proposes to take in response
thereto;
     (e) promptly, notice of any Event of Default or any Default hereunder,
together with a description in reasonable detail of the relevant circumstances
and the action which the Borrower proposes to take in response thereto;
     (f) promptly, notice of the occurrence of any ERISA Event that has resulted
in or could reasonably be expected to result in a Material Adverse Effect;
together with a description in reasonable detail of the relevant circumstances
and the action which the Borrower proposes to take in response thereto;
     (g) promptly, of any announcement by Moody’s or S&P of any downgrade or
possible downgrade in a Senior Debt Rating; and
     (h) such other information respecting the conditions or operations,
financial or otherwise, of the Borrower or any of its Subsidiaries as any
Lender, through the Administrative Agent, may from time to time reasonably
request and subject to restrictions imposed by applicable security clearance
regulations, provided, however, that the Borrower shall only be required to use
its commercially reasonable efforts with respect to requests for information
regarding Unrestricted Subsidiaries.
     Reports required to be delivered pursuant to Sections 6.01(a), (b) or (c)
shall be deemed to have been delivered on the date on which the Borrower posts
such reports on the Borrower’s website on the Internet at the website address
listed on Schedule 10.02 hereof or when such report is posted on the Securities
and Exchange Commission’s website at www.sec.gov; provided that (x) the Borrower
shall deliver paper copies of such reports to the Administrative Agent upon
request or to any Lender who requests the Borrower to deliver such paper copies
until written request to cease delivering paper copies is given by the
Administrative Agent or such Lender, and (y) the Borrower shall, on or before
the required delivery date, notify by facsimile or electronic mail (unless
requested by such Person to provide paper copies of any such notice) the
Administrative Agent and each Lender of the posting of any such reports. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the reports referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such reports.
     6.02 Corporate Existence. Maintain its corporate existence and good
standing in its jurisdiction of incorporation and maintain its qualification as
a foreign corporation and good standing in all jurisdictions where the failure
to so qualify would have a Material Adverse Effect.
     6.03 Compliance with Laws, Etc. Comply, and cause each of the Restricted
Subsidiaries to comply, with all applicable laws, rules, regulations and orders
where the failure to so comply would have

32



--------------------------------------------------------------------------------



 



a Material Adverse Effect, such compliance to include, without limitation,
paying before the same become delinquent all taxes, assessments and governmental
charges imposed upon it or upon its property, except to the extent otherwise
permitted by Section 6.08.
     6.04 Certificates. Furnish to the Administrative Agent (in sufficient
copies for distribution to each Lender), promptly following the filing of the
financial statements referred to in Section 6.01(a) and (b), but in no case
later than the deadlines set for the delivery of the applicable financial
statements in those subsections, a Compliance Certificate signed by a
Responsible Officer (a) stating that, to such Responsible Officer’s knowledge,
the Borrower during such period has in all material respects observed or
performed all of its covenants and other agreements and satisfied every
condition contained in this Agreement and in each other Loan Document to be
observed, performed or satisfied by it, and that such Responsible Officer has
obtained no knowledge of any Event of Default except as specified in such
certificate, and (b) showing in reasonable detail the calculation supporting
such statement in respect of Sections 7.01(p), 7.03 and 7.06.
     6.05 Covenant to Secure Notes Equally. Without affecting the obligations of
the Borrower under Section 7.01, if the Borrower or any Restricted Subsidiary
shall create, assume, incur or suffer to exist any Lien upon any of its
respective property or assets, whether now owned or hereafter acquired, other
than Permitted Liens (unless written consent to the creation or assumption
thereof shall have been obtained from the Required Lenders pursuant to
Section 10.01), then the Borrower shall make or cause to be made effective
provisions whereby the Obligations shall be secured by such Lien equally and
ratably with any and all other Debt or other obligations thereby secured, and
such security shall be created and conveyed by documentation satisfactory in
scope, form and substance to the Administrative Agent and shall continue in full
force and effect until the same is released by the Lenders, for as long as the
Debt or other obligations are secured thereby and in any case the Obligations
shall have the benefit, to the full extent that the holders may be entitled
thereto under applicable law, of an equitable lien on such property or assets
equally and ratably securing the Obligations.
     6.06 Maintenance of Properties. Maintain all of its property in good
repair, working order and condition, reasonable wear and tear excepted, and from
time to time to make all proper repairs, renewals or replacements, betterments
and improvements thereto so that the business carried on in connection therewith
may be properly conducted at all times, and cause the Restricted Subsidiaries to
do so, except where the failure to maintain, make such repairs, renewals,
replacements, betterments or improvements would not, in the aggregate, have a
Material Adverse Effect and for asset dispositions, transfers or sales not
prohibited by Section 7.02.
     6.07 Maintenance of Insurance. Keep, and cause each of the Restricted
Subsidiaries to keep, all of its insurable properties insured against loss or
damage by theft, fire, smoke, sprinklers, riot and explosion, such insurance to
be in such form, in such amount and against such other risks and hazards as are
customarily maintained (including risk retention) by other Persons operating
similar businesses and having similar properties in the same general areas in
which the Borrower and the Restricted Subsidiaries own property.
     6.08 Taxes and Other Claims. Pay and discharge, and cause each of the
Restricted Subsidiaries to pay and discharge, before the same shall become
delinquent, (a) all tax liabilities, assessments and governmental charges or
levies imposed upon it or its properties or assets, and (b) all known lawful
claims which, if unpaid, might by law become a Lien upon its property; provided
that neither the Borrower nor any of the Restricted Subsidiaries shall be
required to pay or discharge (x) any such tax, assessment, charge or claim which
is being contested in good faith and by proper proceedings and for which
adequate reserves have been provided in accordance with GAAP or (y) any such
taxes or assessments levied by foreign governments if, in the opinion of the
chief executive officer of the

33



--------------------------------------------------------------------------------



 



Borrower, payment thereof shall no longer be advantageous to the Borrower or
such Restricted Subsidiary in the conduct of its business and the failure to so
pay would not in the aggregate have a Material Adverse Effect.
     6.09 Environmental Laws.
     (a) Comply with, and use commercially reasonable efforts to ensure
compliance by all tenants and subtenants, if any, with all Environmental Laws
and obtain and comply with and maintain, and ensure that all tenants and
subtenants obtain and comply with and maintain, any and all licenses, approvals,
registration or permits required by Environmental Laws, and cause each of the
Restricted Subsidiaries to do so, except to the extent that failure to do so
would not be reasonably expected to have a Material Adverse Effect;
     (b) Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply with all lawful orders and directives of all Governmental
Authorities respecting Environmental Laws, and cause each of the Restricted
Subsidiaries to do so except to the extent that the same are being contested in
good faith by appropriate proceedings and the pendency of such proceedings or
the failure to so comply would not be reasonably expected to have a Material
Adverse Effect; and
     (c) Defend, indemnify and hold harmless the Administrative Agent and each
Lender, and their respective employees, agents, officers and directors, from and
against any actual and direct claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of or noncompliance with any Environmental Laws applicable to the real
property owned or operated by the Borrower or any of the Restricted
Subsidiaries, or any orders, requirements or demands of Governmental Authorities
related thereto, including, without limitation, reasonable attorney’s and
consultant’s fees, investigation and laboratory fees, court costs and litigation
expenses, except to the extent that any of the foregoing arise out of the gross
negligence or willful misconduct of the party seeking indemnification therefor;
provided that the indemnification provided for by this paragraph shall survive
the repayment of the Obligations and the termination of the Commitments for a
period of five years.
     6.10 Books and Records. Keep, and cause each of its Material Subsidiaries
to keep, proper books of record and account, containing complete and accurate
entries in all material respects of all their respective financial and business
transactions.
     6.11 Compliance with ERISA. Do, and cause each of its Commonly Controlled
Entities to do, each of the following: (a) maintain each Plan (other than a
Multiemployer Plan) in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state law; (b) cause each
Single Employer Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; and (c) make all required contributions to any Plan
subject to Section 412 of the Code; except, in each case, where the failure to
do so could not reasonably be expected to result in a Material Adverse Effect.
     6.12 Visitation, Inspection, Etc. Permit and cause each of its Material
Subsidiaries to permit (a) any representative of the Administrative Agent or the
Required Lenders at the expense of the Administrative Agent or such Lenders, as
the case may be unless an Event of Default has occurred and is continuing, to
visit and inspect its properties, to examine its financial books and records and
to make copies and take extracts therefrom all at such reasonable times and as
often as the Administrative Agent or the Required Lenders may reasonably request
after reasonable prior notice to the Borrower, and (b) permit any representative
of the Administrative Agent or any Lender to discuss its affairs, finances and

34



--------------------------------------------------------------------------------



 



accounts with any of its officers and with its independent certified public
accountants, all at such reasonable times and as often as the Administrative
Agent or any Lender may reasonably request after reasonable prior notice to the
Borrower; provided, however, if an Event of Default has occurred and is
continuing, no prior notice shall be required. Notwithstanding anything to the
contrary contained in this Section 6.12, the right of visitation and inspection
shall be subject to reasonable limitations for security related precautions and
subject to the confidentiality provisions contained in Section 10.08.
ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder or any Loan or
other Obligation shall remain unpaid or unsatisfied, the Borrower shall not,
without the written consent of the Required Lenders:
     7.01 Liens. Create, assume, incur or suffer to exist, or allow any
Restricted Subsidiary to create, assume, incur or suffer to exist, except by a
Restricted Subsidiary in favor of the Borrower or another wholly-owned
Restricted Subsidiary, any Lien on any of its property or assets or any shares
of capital stock or indebtedness of any Restricted Subsidiary, whether now owned
or hereafter acquired, or assigned, except:
     (a) Liens on cash collateral securing letters of credit reimbursement
obligations arising under the 2008 Revolving Credit Agreement to the extent such
collateral is required to be posted pursuant to the terms of the 2008 Revolving
Credit Agreement as in effect on the date hereof;
     (b) Liens for taxes not yet due, or Liens for taxes being contested in good
faith and by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP;
     (c) Liens in respect of property or assets of the Borrower or any
Restricted Subsidiary imposed by Law, which were incurred in the ordinary course
of business, such as carriers’, warehousemen’s and mechanics’ liens and other
similar Liens arising in the ordinary course of business and (i) which do not in
the aggregate materially detract from the value of such property or assets or
materially impair the use thereof in the operations of the business of the
Borrower or any Restricted Subsidiary or (ii) which are being contested in good
faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP and which proceedings have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien;
     (d) Liens existing prior to the time of acquisition (other than Liens
created, assumed or incurred in anticipation of acquisition) upon any property
acquired by the Borrower or any Restricted Subsidiary through purchase, merger
or consolidation or otherwise, if the payment of the indebtedness secured
thereby or interest thereon will not become, by assumption or otherwise, a
personal obligation of the Borrower or a Restricted Subsidiary (other than a
Person that becomes a Restricted Subsidiary as a result of such acquisition);
     (e) any Lien placed upon property hereafter acquired by the Borrower or any
Restricted Subsidiary or placed upon any equipment, land, buildings, or other
properties purchased or constructed which secures Debt incurred for its purchase
or construction; provided that (i) such Lien shall cover only hereafter acquired
property or property on which construction occurs, and (ii) any such Lien shall
be created within six months of the acquisition of, or completion of
construction on, such property; and provided, further, that the amount of Debt
secured by any such Lien shall not exceed 100% of the lesser of the fair market
value at the time of acquisition or the cost of the encumbered property,
equipment, land or building, or construction costs, as the case may be;

35



--------------------------------------------------------------------------------



 



     (f) Liens (other than any Lien imposed pursuant to Sections 303 or 4068 of
ERISA or Section 430 of the Code) arising by reason of deposits with, or the
giving of any form of security to, any Governmental Authority or any body
created or approved by Law, which is required by Law as a condition to the
transaction of any business, or the exercise of any privilege or license, or to
enable the Borrower or a Restricted Subsidiary to maintain self-insurance or to
participate in any arrangements established by Law to cover any insurance risks
or in connection with workmen’s compensation, unemployment insurance, old age
pensions, social security or similar matters;
     (g) judgment liens securing judgments, none of which individually exceed
the Threshold Amount, so long as the finality of any such judgment is being
contested in good faith and execution thereon is stayed and adequate reserves
have been established in accordance with GAAP;
     (h) easements or similar encumbrances, the existence of which does not
materially impair the use or value of the property subject thereto for the
purposes for which it is held or was acquired;
     (i) lessors’ and landlords’ Liens on fixtures and movable property (other
than computer equipment) located on premises leased in the ordinary course of
business, so long as the rent secured by said fixtures and movable property is
not in default, and any deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;
     (j) Liens consisting of leases (whether “true” leases or capitalized
leases) of computer or other office equipment entered into in the ordinary
course of business;
     (k) Liens, pledges or deposits made in connection with Government Contracts
insofar as such Liens, pledges or deposits relate to property manufactured,
installed, constructed, acquired or to be supplied by, or property furnished to,
the Borrower or a Restricted Subsidiary pursuant to, or to enable the
performance of, such Government Contracts, or property the manufacture,
installation, construction or acquisition of which any Governmental Authority
thereof finances or guarantees the financing of, pursuant to, or to enable the
performance of, such Government Contracts; or deposits or Liens, made pursuant
to such Government Contracts, of or upon moneys advanced or paid pursuant to, or
in accordance with the provisions of, such Government Contracts, or of or upon
any materials or supplies acquired for the purposes of the performance of such
Government Contracts; or the assignment or pledge to any Person, to the extent
permitted by Law, of the right, title and interest of the Borrower or a
Restricted Subsidiary in and to any Government Contract, or in and to any
payments due or to become due thereunder, to secure indebtedness incurred and
owing to such Person for funds or other property supplied, constructed or
installed for or in connection with the performance by the Borrower or such
Restricted Subsidiary of its obligations under such Government Contract;
     (l) any mortgage or other Lien in favor of the United States of America or
any State thereof, or political subdivision of the United States of America or
any State thereof, or any department, agency or instrumentality of the United
States of America or any State thereof, or any such political subdivision, to
secure Debt incurred for the purpose of financing the acquisition, construction
or improvement of all or any part of the property subject to such mortgage or
other Lien; provided, that (i) any such Lien shall cover only such acquired
property or property on which construction of improvements occurs, and (ii) any
such Lien shall be created within six months of the acquisition of or
construction or improvement on such property; and provided, further, that
(x) the amount of Debt secured by any such Lien shall not exceed 100% of the
lesser of the fair market value at the time of acquisition or construction or
the cost of the encumbered property, equipment, land or building, as the case
may be and (y) the aggregate amount of all Debt and other indebtedness secured
by all such Liens shall not exceed $75,000,000 at any time during the term of
this Agreement;

36



--------------------------------------------------------------------------------



 



     (m) any Lien securing Debt of a Restricted Subsidiary (i) existing on any
asset of any Person at the time such Person becomes a Restricted Subsidiary,
(ii) existing on any asset of any Person at the time such Person is merged with
or into the Borrower or any Restricted Subsidiary or (iii) existing on any asset
prior to the acquisition thereof by the Borrower or any Restricted Subsidiary;
provided, that any such Lien referred to in clauses (i), (ii) and (iii) was not
created in the contemplation of any of the foregoing, and any such Lien secures
only those obligations which it secures on the date that such Person becomes a
Restricted Subsidiary or the date of such merger or the date of such
acquisition;
     (n) any Lien created in connection with the refinancing, renewal or
extension of any obligations, Debt or claims secured by a Lien of the type
described in subsections (d), (e), (f), (g), (l) and (m) above which is limited
to the same property; provided that the aggregate amount of the Debt or claims
secured by such refinancing, renewal or extension Lien does not exceed the
aggregate amount thereof secured by the Lien so refinanced, renewed or extended
and outstanding at the time of such refinancing, renewal or extension;
     (o) Liens on accounts receivable, notes, chattel paper and related property
subject to a Securitization, provided that the applicable amount of any and all
such Securitizations at any time outstanding, shall not at any time exceed the
amount of $300,000,000 less any Vendor Finance Investments (other than any
Vendor Finance Investments to the extent covered by independent third-party
credit insurance as to which the insurer does not dispute coverage) then
maintained by the Borrower or the Restricted Subsidiaries; and
     (p) any Liens other than Liens set forth in subsections (a) through (o) or
Liens incurred in connection with a Securitization, provided that the sum of
(i) the aggregate amount of Debt and other indebtedness secured by all such
Liens permitted under this subsection (p), (ii) the aggregate monetary
obligations in respect of transactions permitted pursuant to the proviso of
Section 7.03 and (iii) the applicable amount of all Securitizations of the
Borrower and the Restricted Subsidiaries, shall not at any time exceed 25% of
Total Capital.
     7.02 Merger, Consolidation and Sale of Assets.
     (a) Merge or consolidate with or sell, assign, lease or otherwise dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to any
Person, or permit any of its Material Subsidiaries (or any group of the
Restricted Subsidiaries which taken as a whole would constitute a Material
Subsidiary) to do so, except that any such Restricted Subsidiary may merge into
or consolidate with or transfer assets to the Borrower or any other such
Restricted Subsidiary and the Borrower may merge with any other Person provided
in each case that, immediately thereafter and giving effect thereto, no event
shall have occurred and be continuing which constitutes a Default or an Event of
Default and, in the case of any such merger or consolidation to which the
Borrower is a party, the Borrower is the surviving corporation.
     (b) Sell, assign, lease or otherwise dispose of (whether in one transaction
or in a series of transactions) all or substantially all of the assets of any
line of business or other division of the Borrower or any Restricted Subsidiary,
including through a spin-off, reverse spin-off, split-off or similar transaction
(each, a “Divestiture”), except that the Borrower or any Restricted Subsidiary
may undertake any such Divestiture (i) to the Borrower or to any wholly-owned
Restricted Subsidiary, as applicable, provided that, after the consummation of
any such Divestiture, the Borrower shall not distribute any dividend to the
shareholders of the Borrower payable in capital stock of such Restricted
Subsidiary or any successor or assignee Restricted Subsidiary to which such
assets have subsequently been transferred except in compliance with
Section 7.02(b)(ii), (ii) to the extent that, after giving effect to any such
Divestiture, (A) the aggregate book value of all assets that have been
transferred in connection with any and all other

37



--------------------------------------------------------------------------------



 



Divestitures pursuant to this clause (ii) after the Closing Date does not exceed
as of the date of any such Divestiture 40% of Consolidated Total Assets as of
the last day of the most recently ended fiscal quarter or fiscal year for which
a Compliance Certificate has been delivered pursuant to Section 6.04 and (B) the
Consolidated EBIT attributable to the stock or assets sold in all Divestitures
pursuant to this clause (ii) after the Closing Date, measured for the last
trailing four fiscal quarter period prior to consummation of each such
Divestiture, does not exceed 20% of the Consolidated EBIT for the most recently
ended fiscal quarter for which a Compliance Certificate has been delivered
pursuant to Section 6.04.
     7.03 Sale and Leaseback. Enter into any arrangement for a term exceeding
five years with any investor or to which such investor is a party providing for
the leasing by the Borrower or any Material Subsidiary of real or personal
property which has been or is to be sold or transferred by the Borrower or any
Material Subsidiary to such investor or to any Person to whom funds have been or
are to be advanced by such investor on the security of such property or rental
obligations of the Borrower or any Material Subsidiary; provided that the
Borrower or any Material Subsidiary may enter into any such arrangement if the
sum of (a) the aggregate monetary obligations in respect of all such
transactions, including the proposed sale-leaseback transaction, plus (b) the
aggregate amount of Debt secured by any Liens permitted by Section 7.01(p), plus
(c) the applicable amount of all Securitizations of the Borrower and all of the
Restricted Subsidiaries, shall not exceed 25% of Total Capital.
     7.04 Certain Investments. Make or maintain any Vendor Finance Investments
(other than Vendor Finance Investments to the extent covered by independent
third-party credit insurance as to which the insurer does not dispute coverage)
that exceed in the aggregate, together with all other Vendor Finance Investments
then outstanding $300,000,000 less the aggregate applicable amount of all
Securitizations of the Borrower and the Restricted Subsidiaries at any time
outstanding.
     7.05 Use of Proceeds. Use, or allow any Restricted Subsidiary to use,
directly or indirectly, the proceeds of any Loan for purposes of undertaking or
accomplishing a Hostile Acquisition, or for any purpose in contravention of
applicable Laws.
     7.06 Financial Covenants.
     (a) Interest Coverage Ratio. Permit the ratio of Consolidated EBITDA to
Consolidated Net Interest Expense to be less than 3.00:1.00. Compliance with
this requirement shall be calculated on a rolling four-quarter basis, measured
on the last day of each fiscal quarter commencing with the fiscal quarter ending
closest to September 30, 2010.
     (b) Consolidated Total Indebtedness to Total Capital. Permit the ratio of
Consolidated Total Indebtedness (excluding the Debt of its Unrestricted
Subsidiaries) to Total Capital (excluding the Net Worth of Unrestricted
Subsidiaries) to be greater than 0.60:1.00. Compliance with this requirement
shall be required at all times and shall be reported for the last day of each
fiscal quarter commencing with the fiscal quarter ending closest to
September 30, 2010.
     7.07 Restrictive Agreements. Enter into, incur or permit to exist, or
permit any Material Subsidiary to, enter into, incur or permit to exist,
directly or indirectly, any agreement that prohibits, restricts or imposes any
condition upon the ability of any Material Subsidiary to pay dividends or other
distributions with respect to its common stock, to make or repay loans or
advances to the Borrower or any other Restricted Subsidiary or to transfer any
of its property or assets to the Borrower or any Restricted Subsidiary;
provided, that (i) the foregoing shall not apply to restrictions or conditions
imposed by Law or by this Agreement, any other Loan Document, the 2008 Revolving
Credit Agreement, or any “Loan Documents” as defined in the 2008 Revolving
Credit Agreement, and (ii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Material Subsidiary

38



--------------------------------------------------------------------------------



 



pending such sale, provided such restrictions and conditions apply only to the
Restricted Subsidiary that is sold and such sale is not prohibited hereunder.
     7.08 Hedging Transactions. Enter into, or permit any of the Restricted
Subsidiaries to enter into, any Hedging Arrangement, other than Hedging
Arrangements entered into in the ordinary course of business to hedge or
mitigate risks to which the Borrower or any Restricted Subsidiary is exposed in
the conduct of its business or the management of its liabilities. Solely for the
avoidance of doubt, the Borrower acknowledges that a Hedging Arrangement entered
into for speculative purposes or of a speculative nature (which shall be deemed
to include any Hedging Arrangement under which the Borrower or any of the
Restricted Subsidiaries is or may become obliged to make any payment (i) in
connection with the purchase by any third party of any common stock or any Debt
or (ii) as a result of changes in the market value of any common stock or any
Debt; but excluding any Hedging Arrangement tied to the market value of any
common stock, equity security or any Debt if the Borrower holds an investment in
such common stock, equity security or Debt at the time the Hedging Arrangement
is executed) is not a Hedging Arrangement entered into in the ordinary course of
business to hedge or mitigate risks.
     7.09 Unrestricted Subsidiary Investment. Make or maintain any investment in
common stock, evidence of indebtedness or other securities (including any
option, warrant, or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, guarantee or otherwise become liable
with respect to any obligations of, or make or permit to exist any investment or
any other interest in, any Unrestricted Subsidiary, other than up to
$375,000,000 of investment in Unrestricted Subsidiaries after the Closing Date.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     If any of the following events (“Events of Default”) shall occur and be
continuing:
     (a) Non-Payment. The Borrower shall fail to pay (i) any amount of principal
of any Loan when due; (ii) any interest on any Loan when due and such failure
shall remain unremedied for five days; or (iii) within ten days after the same
becomes due and the Borrower shall have received written notice thereof from the
Administrative Agent or any Lender, any other amount payable hereunder or under
any other Loan Document; or
     (b) Specific Covenants.
     (i) The Borrower shall have failed to perform or observe any term, covenant
or agreement contained in any of Sections 6.01(e), 6.02, 6.05, 7.02, 7.05 or
7.06; or
     (ii) The Borrower shall have failed to perform or observe any term,
covenant or agreement contained in any of Sections 6.01(a) or (b), 6.04, 7.01,
7.03, 7.04 or 7.09 and such failure continues for 30 days after a Responsible
Officer of the Borrower becomes aware or, through the exercise of reasonable
diligence, should have become aware of such failure; or
     (c) Other Defaults. The Borrower shall have failed to perform or observe
any other covenant or agreement (not specified in subsection (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after written notice thereof shall have been given
to the Borrower by the Administrative Agent or any Lender; or

39



--------------------------------------------------------------------------------



 



     (d) Representations and Warranties. Any representation or warranty made or
deemed made by the Borrower herein or by the Borrower (or any of its officers)
in connection with this Agreement or any other Loan Document shall prove to have
been incorrect in any material respect when made or deemed made; or
     (e) Payment of Debt. The Borrower or any of its Restricted Subsidiaries
shall (i) fail to make any principal payment on account of any Debt (excluding
the Obligations) or Hedging Arrangement of the Borrower or such Restricted
Subsidiary (as the case may be) having an outstanding principal amount (or
notional amount in the case of a Hedging Arrangement) individually or in the
aggregate that exceeds $75,000,000 (including any interest or premium thereon),
when due (whether at scheduled maturity, upon required prepayment, acceleration,
demand or otherwise) and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt
or Hedging Arrangement, or (ii) fail to perform or observe any term, covenant or
condition on its part to be performed or observed under any agreement or
instrument relating to any such Debt (but not including Hedging Arrangements)
when required to be performed or observed, and such failure shall continue after
the applicable grace period, if any, specified in such agreement or instrument,
if the effect of such failure to perform or observe is to accelerate, or to
permit the acceleration of, the maturity of such Debt; or any such Debt that
aggregates to more than $75,000,000 shall be declared to be due and payable, or
required to be prepaid (other than by a regularly scheduled required prepayment
and other than as a consequence of the sale, pledge or other disposition by the
Borrower of Margin Stock), prior to the stated maturity thereof; or
     (f) Insolvency Proceedings, Etc. (i) The Borrower or any Material
Subsidiary shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its assets, or the Borrower or any
Material Subsidiary shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against the Borrower or any Material
Subsidiary any case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period in excess of 60 days; or (iii) there shall be commenced
against the Borrower or any Material Subsidiary any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets which results
in the entry of an order for any such relief which shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) the Borrower or any Material Subsidiary shall take any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the acts set forth in clauses (i), (ii), or (iii) above; or (v) the
Borrower or any Material Subsidiary shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or
     (g) Judgments. A final judgment or order known to the Borrower for the
payment of money in excess of $75,000,000, or its equivalent in another
applicable currency (exclusive of the amount thereof covered by insurance,
provided that the insurance carrier has acknowledged coverage), or any other
final non-monetary judgment otherwise having a Material Adverse Effect, shall be
rendered against the Borrower or any Restricted Subsidiary and not paid and
either (i) enforcement proceedings shall have been commenced upon such judgment
or order and such proceedings are not being contested in good faith or (ii) a
stay of enforcement of such judgment or order or similar relief, by reason of a
pending appeal or otherwise, shall not be in effect with respect to such
judgment or order for any period of 30 consecutive days; provided that the
circumstances described in clause (i) or (ii) above, as to such a judgment or
order which is rendered by any foreign Governmental Authority in an amount not
exceeding $100,000,000 and

40



--------------------------------------------------------------------------------



 



which has not been confirmed in any way by any Governmental Authority in the
United States shall not give rise to any Event of Default under this subsection
(g) if the Lenders shall have been furnished (promptly after the Borrower shall
have knowledge of the commencement of any such proceedings or any such 30 day
period and promptly upon obtaining knowledge of any material change in such
circumstances) with a copy (certified by a Responsible Officer of the Borrower)
of a resolution adopted by the board of directors or a committee of the board of
directors of the Borrower to the effect that, having considered the advice of
counsel, it has been determined to be in the best interests of the Borrower to
permit such circumstances to exist and directing the appropriate officers of the
Borrower to notify the Lenders of all material developments relating to such
judgment or order (including any significant modification of such
determination); or
     (h) ERISA. (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Single Employer Plan for which a statutory or class exemption is not available
or a private exemption therefore has not previously been obtained, (ii) any
failure to satisfy the “minimum funding standard” (as defined in Section 302 of
ERISA) with respect to any Single Employer Plan, whether or not any funding
deficiency related thereto is waived, (iii) a Reportable Event shall occur with
respect to any Single Employer Plan, or proceedings shall commence to have any
Single Employer Plan terminated or to have a trustee appointed, or a trustee
shall be appointed, to administer any Single Employer Plan, which Reportable
Event or commencement of proceedings or appointment of a trustee is, in the
reasonable opinion of the Administrative Agent, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate in a “distress termination” (as defined in Section
4041(c) of ERISA), (v) the Borrower or any Commonly Controlled Entity shall, or
in the reasonable opinion of the Administrative Agent is likely to, incur any
liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan or (vi) any other event or condition
shall occur or exist, with respect to a Plan; and in each case in clauses
(i) through (vi) above, such event or condition, together with all other such
events or conditions, if any, could reasonably be expected to subject the
Borrower or any of its Restricted Subsidiaries to any tax, penalty or other
liabilities in the aggregate in excess of $75,000,000; or
     (i) Invalidity of Loan Documents. Any provision of the Agreement or any
material provision of any other Loan Document, at any time after its execution
and delivery and for any reason other than the agreement of all the Lenders or
satisfaction in full of all the Obligations, ceases to be in full force and
effect, or is declared by a court of competent jurisdiction to be null and void,
invalid or unenforceable in any respect; or the Borrower denies that it has any
or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any Loan Document; or
     (j) Change of Control. There occurs any Change of Control of the Borrower;
then, and in every such event (other than an event with respect to the Borrower
or any Material Subsidiary described in subsection (f) above), and at any time
thereafter during the continuance of such event, the Administrative Agent, at
the request of the Required Lenders, shall, by notice to the Borrower, take any
of the following actions, at the same or different times: (i) declare the
commitment of each Lender to make Loans to be terminated, whereupon such
commitment and obligation shall be terminated; (ii) declare the unpaid principal
amount of all outstanding Loans, all interest accrued and unpaid thereon, and
all other amounts owing or payable hereunder or under any other Loan Document to
be immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;
and (iii) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;
provided, however, that upon the occurrence of any event specified in subsection
(f) above with respect to the Borrower or any Material Subsidiary, the
obligation of each Lender to make Loans shall automatically terminate, and

41



--------------------------------------------------------------------------------



 



the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, in each case
without further act of the Administrative Agent or any Lender.
ARTICLE IX.
ADMINISTRATIVE AGENT
     9.01 Appointment and Authorization of Administrative Agent. Each Lender
hereby irrevocably (subject to Section 9.09) appoints, designates and authorizes
the Administrative Agent to take such action on its behalf under the provisions
of this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
     9.02 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.
     9.03 Liability of Administrative Agent. No Agent-Related Person shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein), or (b) be
responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by the Borrower or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of the Borrower or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of the Borrower or any of its Affiliates.
     9.04 Reliance by Administrative Agent.
     (a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation (including any electronic message, posting or other distribution)
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon

42



--------------------------------------------------------------------------------



 



advice and statements of legal counsel (including counsel to the Borrower),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders or all the Lenders if applicable and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders or all the Lenders, if required hereunder, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders and participants. Where this Agreement expressly
permits or prohibits an action unless the Required Lenders or all the Lenders if
applicable otherwise determine, the Administrative Agent shall, and in all other
instances, the Administrative Agent may, but shall not be required to, initiate
any solicitation for the consent or a vote of the Lenders.
     (b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter either sent by the Administrative Agent to such Lender for consent,
approval, acceptance or satisfaction, or required thereunder to be consented to
or approved by or acceptable or satisfactory to a Lender.
     9.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Administrative Agent for the account of the Lenders,
unless the Administrative Agent shall have received written notice from a Lender
or the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of the Lenders.
     9.06 Credit Decision; Disclosure of Information by Administrative Agent.
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereinafter taken, including any consent to and acceptance of any assignment or
review of the affairs of the Borrower or any of its Affiliates, shall be deemed
to constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and its respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder. Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent herein, the Administrative Agent shall have no duty or
responsibility to provide any

43



--------------------------------------------------------------------------------



 



Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of the
Borrower or any of its respective Affiliates which may come into the possession
of any Agent-Related Person.
     9.07 Indemnification of Administrative Agent. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand the Administrative Agent in its capacity as such and each
Agent-Related Person while acting for or on behalf of the Administrative Agent
in such capacity (to the extent not reimbursed by or on behalf of the Borrower
and without limiting the obligation of the Borrower to do so), pro rata based on
the applicable Pro Rata Shares (at the time the claim was asserted), and hold
harmless the Administrative Agent in its capacity as such and each Agent-Related
Person while acting for or on behalf of the Administrative Agent in such
capacity from and against any and all Indemnified Liabilities incurred by it;
provided, however, that no Lender shall be liable for the payment to the
Administrative Agent or any Agent-Related Person of any portion of such
Indemnified Liabilities resulting from such Person’s gross negligence or willful
misconduct; provided, further, however, that no action taken in accordance with
the directions of the Required Lenders or all the Lenders if applicable shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower. The
undertaking in this Section shall survive termination of the Commitments, the
payment of all Obligations hereunder and the resignation or replacement of the
Administrative Agent.
     9.08 Administrative Agent in its Individual Capacity. SunTrust Bank and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with the
Borrower and its respective Affiliates as though SunTrust Bank were not the
Administrative Agent hereunder and without notice to or consent of the Lenders.
The Lenders acknowledge that, pursuant to such activities, SunTrust Bank or its
Affiliates may receive information regarding the Borrower or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of the Borrower or any such Affiliate) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them. With respect to its Loans, SunTrust Bank shall have the same rights and
powers under this Agreement as any other Lender and may exercise such rights and
powers as though it were not the Administrative Agent, and the terms “Lender”
and “Lenders” include SunTrust Bank in its individual capacity.
     9.09 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders. If the Administrative
Agent resigns under this Agreement, the Required Lenders shall appoint from
among the Lenders a successor administrative agent for the Lenders, the
appointment of which successor administrative agent shall be subject to the
consent of the Borrower at all times other than during the existence of an Event
of Default (which consent of the Borrower shall not be unreasonably withheld or
delayed). If no successor administrative agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrower, a successor administrative agent from among the Lenders. Upon the
acceptance of its appointment as successor administrative agent hereunder, such
successor administrative agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor administrative agent and the retiring Administrative
Agent’s appointment, powers and duties as

44



--------------------------------------------------------------------------------



 



Administrative Agent shall be terminated. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Article IX and Sections 10.03 and 10.13 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement. If no successor administrative agent has accepted
appointment as Administrative Agent by the date which is 30 days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Required Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.
     9.10 Other Agents; Lead Managers. None of the Lenders identified on the
facing page or signature pages of this Agreement as a “Book Manager” or “Lead
Arranger” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders so identified shall have or
be deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on the Administrative
Agent or any of the Lenders so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.
     9.11 Withholding Tax. To the extent required by any applicable Law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.
     9.12 Administrative Agent May File Proofs of Claim.
     (a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan or any Outstanding Amount
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or Outstanding Amounts and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and its agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 10.04) allowed in such judicial proceeding;
and
(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

45



--------------------------------------------------------------------------------



 



     (b) Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 10.04 and Section 10.05.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
ARTICLE X.
MISCELLANEOUS
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall, unless in
writing and signed by each of the Lenders directly affected thereby and by the
Borrower, do any of the following:
     (a) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Article VIII);
     (b) postpone any date fixed by this Agreement or any other Loan Document
for any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document;
     (c) reduce the principal of, or the rate of interest specified herein on,
any Loan or, or (subject to clause (ii) of the proviso below) any fees or other
amounts payable hereunder or under any other Loan Document; provided, however,
that only the consent of the Required Lenders and the Borrower shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;
     (d) change the percentage of the Aggregate Commitments or of the aggregate
unpaid principal amount of the Loans which is required for the Lenders or any of
them to take any action hereunder;
     (e) change the Pro Rata Share or Voting Percentage of any Lender (except
for any such change resulting from Section 3.06(b) or Section 10.15) or a
Lender’s right to receive its Pro Rata Share of payments or proceeds under
Sections 2.11 and 2.12;
     (f) amend this Section, or Section 2.12, or any provision herein providing
for consent or other action by all the Lenders;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Required
Lenders or all the Lenders, as the case may be, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(ii) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the respective parties thereto. Notwithstanding
anything to the contrary herein, any Lender that has

46



--------------------------------------------------------------------------------



 



failed to fund any portion of the Loans required to be funded by it hereunder
shall not have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Pro Rata Share of such Lender may not be
increased (except for any such increase resulting from Section 3.06(b)) without
the consent of such Lender. Notwithstanding anything contained herein to the
contrary, this Agreement may be amended and restated without the consent of any
Lender (but with the consent of the Borrower and the Administrative Agent) if,
upon giving effect to such amendment and restatement, such Lender shall no
longer be a party to this Agreement (as so amended and restated), the
Commitments of such Lender shall have terminated (but such Lender shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05),
such Lender shall have no other commitment or other obligation hereunder and
shall have been paid in full all principal, interest and other amounts owing to
it or accrued for its account under this Agreement.
     10.02 Notices and Other Communications; Facsimile Copies; General. Unless
otherwise expressly provided herein, all notices, requests, demands, consents
and other communications provided for hereunder shall be in writing (including
by facsimile transmission) and mailed, faxed or delivered, to the address,
facsimile number or (subject to subsection (c) below) electronic mail address
specified for notices on Schedule 10.02; or, in the case of the Borrower or the
Administrative Agent, to such other address as shall be designated by such party
in a notice to the other parties, and in the case of any other party, to such
other address as shall be designated by such party in a notice to the Borrower
and the Administrative Agent. All such notices and other communications shall be
deemed to be given or made upon the earlier to occur of (i) actual receipt by
the intended recipient and (ii) (A) if delivered by hand or by courier, when
signed for by the intended recipient; (B) if delivered by mail, four Business
Days after deposit in the mails, postage prepaid; (C) if delivered by facsimile,
when sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
subsection (c) below), when delivered; provided, however, that notices and other
communications to the Administrative Agent pursuant to Article II shall not be
effective until actually received by such Person. Any notice or other
communication permitted to be given, made or confirmed by telephone hereunder
shall be given, made or confirmed by means of a telephone call to the intended
recipient at the number specified on Schedule 10.02, it being understood and
agreed that a voicemail message shall in no event be effective as a notice,
communication or confirmation hereunder.
     (a) Effectiveness of Facsimile/PDF Documents and Signatures. The Loan
Documents may be transmitted and/or signed by facsimile or by electronic mail in
pdf form. The effectiveness of any such documents and signatures shall, subject
to applicable Law, have the same force and effect as manually-signed originals
and shall be binding on the Borrower, the Administrative Agent and the Lenders.
The Administrative Agent may also require that any such documents and signatures
be confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.
     (b) Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Revolving Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

47



--------------------------------------------------------------------------------



 



     (c) Electronic Communications. Notices and other communications to the
Lenders and hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II unless such Lender and the
Administrative Agent have agreed to receive notices under such Article by
electronic communication and have agreed to the procedures governing such
communications. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein or therein provided are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
     10.04 Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all reasonable out-of-pocket costs and
expenses incurred in connection with the development, preparation, negotiation
and execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs incurred by the
Administrative Agent, and (b) to pay or reimburse the Administrative Agent and
each Lender for all out-of-pocket costs and expenses incurred in connection with
the enforcement, attempted enforcement, or preservation of any rights or
remedies under this Agreement or the other Loan Documents (including all such
non-duplicative costs and expenses incurred during any “workout” or
restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs. The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by the Administrative Agent
and the cost of independent public accountants and other outside experts
retained by the Administrative Agent or any Lender. The Borrower shall not be
required to pay the fees and expenses of more than one counsel for the
Administrative Agent or any Lender under clause (b) of this section unless the
employment of separate counsel has been authorized by the Borrower (such
authorization not to be unreasonably withheld or delayed). The agreements in
this Section 10.04 shall survive the termination of the Commitments and
repayment of all other Obligations.
     10.05 Indemnification by the Borrower.
     (a) Whether or not the transactions contemplated hereby are consummated,
the Borrower agrees to indemnify, save and hold harmless each Agent-Related
Person, each Lender and its respective Affiliates, directors, officers,
employees, counsel, agents and attorneys-in-fact (collectively the

48



--------------------------------------------------------------------------------



 



“Indemnitees”) from and against: (i) any and all claims, demands, actions or
causes of action that are asserted against any Indemnitee by any Person (other
than the Administrative Agent or any Lender) relating directly or indirectly to
a claim, demand, action or cause of action that such Person asserts or may
assert against the Borrower, any of its Affiliates or any of its respective
officers or directors; (ii) any and all claims, demands, actions or causes of
action that may at any time (including at any time following repayment of the
Obligations and the resignation or removal of the Administrative Agent or the
replacement of any Lender) be asserted or imposed by the Borrower, any of its
Affiliates or any other Person against any Indemnitee, arising out of or
relating to, the Loan Documents, the Commitments or the use or contemplated use
of the proceeds of any Credit Extension; (iii) any administrative or
investigative proceeding by any Governmental Authority arising out of or related
to a claim, demand, action or cause of action described in subsection (i) or
(ii) above; (iv) any and all liabilities (including liabilities under
indemnities), losses, costs or expenses (including Attorney Costs) that any
Indemnitee suffers or incurs as a result of the assertion of any foregoing
claim, demand, action, cause of action or proceeding, or as a result of the
preparation of any defense in connection with any foregoing claim, demand,
action, cause of action or proceeding, in all cases, whether or not arising out
of the negligence of an Indemnitee, and whether or not an Indemnitee is a party
to such claim, demand, action, cause of action or proceeding; and (v) any civil
penalty or fine assessed by OFAC against, and all reasonable costs and expenses
(including counsel fees and disbursements) incurred in connection with defense
thereof, by the Administrative Agent or any Lender as a result of conduct of the
Borrower that violates a sanction enforced by OFAC (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that no Indemnitee shall
be entitled to indemnification from the Borrower (i) for any claim caused by its
own gross negligence, bad faith or willful misconduct, or that of any of its
Affiliates, officers, employees, advisors, or agents, as determined by a court
of competent jurisdiction by final nonappealable judgment, (ii) for any loss or
Indemnified Liabilities asserted against it by another Indemnitee, or (iii) for
any claim brought by the Borrower or any of its Subsidiaries against any
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, as determined by a court of competent
jurisdiction by final nonappealable judgment. The agreements in this
Section 10.05 shall survive the termination of the Commitments and repayment of
all other Obligations. In no case shall the Borrower be required to indemnify an
Indemnitee in respect of any indirect or special or consequential damages,
except to the extent any such damages are paid or payable by an Indemnitee.
     (b) The Administrative Agent and each Lender agree that if any
investigation, litigation, suit, action, or proceeding is asserted or threatened
in writing or instituted against it or any other Indemnitee, or any remedial,
removal or response action is requested of it or any other Indemnitee for which
the Administrative Agent or any Lender may desire indemnity or defense
hereunder, the Administrative Agent or such Lender shall, to the extent
permitted or practicable, promptly notify the Borrower thereof in writing;
provided that any failure on the part of the Administrative Agent or any Lender
to provide such notice shall not be deemed a waiver of the rights of the
Administrative Agent or any such Lender to seek indemnity from the Borrower in
respect of any such investigation, litigation, suit, proceeding or action. The
Borrower shall not be required to pay the fees and expenses of more than one
counsel for the Indemnitees in respect of any single action, suit or proceeding
unless the employment of separate counsel has been authorized by the Borrower
(such authorization not to be unreasonably withheld or delayed, provided that
such authorization shall be deemed to have been given during the existence of a
Default or Event of Default), or unless any Indemnitee is advised by its counsel
that there may be defenses available to it which are not available to the other
Indemnitees or that there is a reasonable likelihood of a conflict between its
interests and those of the other Indemnitees.
     10.06 Payments Set Aside. To the extent that the Borrower makes a payment
to the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of set-off, and such payment or the proceeds of such
set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement

49



--------------------------------------------------------------------------------



 



entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.
     10.07 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
     (b) Any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans); provided that (i) except in the case
of an assignment of the entire remaining amount of the assigning Lender’s
Commitment and the Loans at the time owing to it or in the case of an assignment
to a Lender or an Affiliate of a Lender or an Approved Fund with respect to a
Lender, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent, shall not be less
than $5,000,000 in the case of any assignment of a Commitment unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed), (ii) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, and (iii) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Acceptance, together with a
processing and recordation fee of $3,500. Subject to acceptance and recording
thereof by the Administrative Agent pursuant to subsection (c) of this Section,
from and after the effective date specified in each Assignment and Acceptance,
the Eligible Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
10.04 and 10.05). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection
(b) of this Section shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section. Upon its receipt of a duly executed Assignment
and Acceptance, the Administrative Agent shall notify the Borrower and the
Lenders of the effective date thereof.
     (c) The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments

50



--------------------------------------------------------------------------------



 



of, and principal amount of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
     (d) Any Lender may, without the consent of, or notice to, the Borrower or
the Administrative Agent, sell participations to one or more banks or other
entities that are in the business of making and/or investing in commercial loans
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the
Loans; provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
that would (i) postpone any date upon which any payment of money is scheduled to
be paid to such Participant or (ii) reduce the principal, interest, fees or
other amounts payable to such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.12 as though it were a
Lender.
     (e) A Participant shall not be entitled to receive any greater payment
under this Agreement than the Lenders would have been entitled to receive under
similar circumstances, unless the sale of the participation to such Participant
is made with the Borrower’s prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 3.01 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Sections 3.01(e) and 3.09 as though it were a Lender.
     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
     (g) If the consent of the Borrower to an assignment or to an Eligible
Assignee is required hereunder (including a consent to an assignment which does
not meet the minimum assignment threshold specified in clause (i) of the proviso
to the first sentence of Section 10.07(b)), the Borrower shall be deemed to have
given its consent ten Business Days after the date notice thereof has been
delivered by the assigning Lender to the Borrower (through the Administrative
Agent) unless such consent is expressly refused by the Borrower prior to such
tenth Business Day.
     (h) As used herein, the following terms have the following meanings:
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural Person)
approved by the Administrative

51



--------------------------------------------------------------------------------



 



Agent, in the case of any assignment of a Revolving Loan and, unless (x) such
Person is taking delivery of an assignment in connection with physical
settlement of a credit derivatives transaction or (y) an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed), provided, however, that none of the Borrower,
any Subsidiary of the Borrower, or any Affiliate of the Borrower or any
Subsidiary of the Borrower shall be an Eligible Assignee.
     “Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     10.08 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any regulatory authority; (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) as is required in the good faith view of the
Administrative Agent or the Lenders, in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any direct or indirect contractual counterparty or prospective counterparty
(or such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative transaction relating to obligations of the
Borrower; (g) with the prior written consent of the Borrower; (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent or
any Lender on a nonconfidential basis from a source other than the Borrower; or
(i) to the National Association of Insurance Commissioners or any other similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s or its Affiliates’ investment portfolio in
connection with ratings issued with respect to such Lender or its Affiliates.
For the purposes of this Section, “Information” means all information received
from the Borrower or its representatives relating to the Borrower, its
Subsidiaries or their business, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower; provided that, in the case of information
received from the Borrower after the date hereof, such information is clearly
identified in writing at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Notwithstanding anything herein to the contrary, any
party to this Agreement (and any employee, representative, or other agent of any
party to this Agreement) may disclose to any and all Persons, without limitation
of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
or other tax analyses) that are provided to it relating to such tax treatment
and tax structure; provided, however, that no party hereto (nor any employee,
representative or other agent of any party) may disclose any other information
that is not relevant to understanding the tax treatment and tax structure of the
transactions contemplated by this Agreement or any other information to the
extent that such disclosure

52



--------------------------------------------------------------------------------



 



would result in a violation of any federal or state securities laws; and
provided, further, that, any such information relating to the tax treatment or
tax structure is required to be kept confidential to the extent necessary to
comply with any applicable federal or state securities laws.
     10.09 Set-off. In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates is authorized at any time and from time
to time, without prior notice to the Borrower, any such notice being waived by
the Borrower to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final, but
excluding payroll deposits and deposits held in a bona fide custodial or
fiduciary capacity for Persons not Affiliates of the Borrower) at any time held
by, and other indebtedness at any time owing by, such Lender to or for the
credit or the account of the Borrower against any and all Obligations owing to
such Lender, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender shall have made demand under this Agreement
or any other Loan Document and although such Obligations may be contingent or
unmatured. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.
     10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations.
     10.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of a counterpart
signature page via facsimile or electronic transmission (including by electronic
mail in pdf form) shall be effective as delivery of a manually executed
counterpart hereof.
     10.12 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.
     10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or

53



--------------------------------------------------------------------------------



 



knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation shall remain unpaid or unsatisfied.
     10.14 Severability. Any provision of this Agreement and the other Loan
Documents to which the Borrower is a party that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.15 Removal and Replacement of Lenders.
     (a) Under any circumstances set forth herein providing that the Borrower
shall have the right to remove or replace a Lender as a party to this Agreement,
the Borrower may, upon notice to such Lender and the Administrative Agent,
(i) remove such Lender by terminating such Lender’s Commitment or (ii) replace
such Lender by causing such Lender to assign its Commitment (without payment of
any assignment fee) pursuant to Section 10.07(b) to one or more other Lenders or
Eligible Assignees procured by the Borrower; provided, however, that if the
Borrower elects to exercise such right with respect to any Lender pursuant to
Section 3.06(b), it shall be obligated to remove or replace, as the case may be,
all Lenders that have made similar requests for compensation pursuant to
Section 3.01 or 3.04. The Borrower shall (x) pay in full all principal, accrued
interest, accrued fees and other amounts owing to such Lender through the date
of termination or assignment (including any amounts payable pursuant to
Section 3.05), and (y) release such Lender from its obligations under the Loan
Documents. Any Lender being replaced shall execute and deliver an Assignment and
Acceptance with respect to such Lender’s Commitment and outstanding Credit
Extensions. The Administrative Agent shall distribute an amended Schedule 2.01,
which shall be deemed incorporated into this Agreement, to reflect changes in
the identities of the Lenders and adjustments of their respective Commitments
and Pro Rata Shares resulting from any such removal or replacement.
     (b) In order to make all the Lenders’ interests in any outstanding Credit
Extensions ratable in accordance with any revised Pro Rata Shares after giving
effect to the removal or replacement of a Lender, the Borrower shall pay or
prepay, if necessary, on the effective date thereof, all outstanding Revolving
Loans of all Lenders, together with any amounts due under Section 3.05. The
Borrower may then request Revolving Loans from the Lenders in accordance with
their revised Pro Rata Shares. The Borrower may net any payments required
hereunder against any funds being provided by any Lender or Eligible Assignee
replacing a terminating Lender. The effect for purposes of this Agreement shall
be the same as if separate transfers of funds had been made with respect
thereto.
     (c) This Section shall supersede any provision in Section 10.01 to the
contrary.
     10.16 Governing Law.
     (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH PARTY SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN, CITY OF NEW YORK, OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND

54



--------------------------------------------------------------------------------



 



BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE ADMINISTRATIVE
AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, THE ADMINISTRATIVE
AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE
OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE (WHICH IF NOT MADE BY PERSONAL SERVICE SHALL
ALSO BE COPIED TO THE BORROWER AT ITS ADDRESS SET FORTH IN SCHEDULE 10.02.
     10.17 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
     10.18 Waiver of Right to Consequential Damages. Except as specifically
permitted pursuant to Section 10.05, to the extent permitted by applicable Law,
each party to this Agreement shall not assert, and hereby waives, any claim
against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to actual or direct
damages) arising out of, in connection with or as a result of, this Agreement or
any agreement or instrument contemplated hereby, the transactions contemplated
therein, any Loan or the use of proceeds thereof.
     10.19 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
     10.20 Patriot Act Notice. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Patriot Act. The
Borrower shall, and shall cause each of its Subsidiaries to, provide to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Patriot Act.
     10.21 Location of Closing. Each Lender acknowledges and agrees that it has
delivered, with the intent to be bound, its executed counterparts of this
Agreement to the Administrative Agent, c/o King

55



--------------------------------------------------------------------------------



 



& Spalding LLP, 1185 Avenue of the Americas, New York, New York 10036. The
Borrower acknowledges and agrees that it has delivered, with the intent to be
bound, its executed counterparts of this Agreement and each other Loan Document,
together with all other documents, instruments, opinions, certificates and other
items required under Section 4.01, to the Administrative Agent, c/o King &
Spalding LLP, 1185 Avenue of the Americas, New York, New York 10036. All parties
agree that closing of the transactions contemplated by this Agreement has
occurred in New York.
     10.22 Reserved.
     10.23 Reserved.
     10.24 Reserved.
     10.25 Unrestricted Subsidiaries. After the Closing Date, the Borrower shall
have the right to designate any Subsidiary from time to time as an “Unrestricted
Subsidiary for purposes of this Agreement, within 30 days after the creation or
acquisition of such Subsidiary, by giving written notice thereof to the
Administrative Agent so long as no Default or Event of Default has occurred and
is continuing or, after giving pro forma effect thereto, would result therefrom
(including under Section 7.06). The Borrower may redesignate any Unrestricted
Subsidiary as a Restricted Subsidiary so long as no Default or Event of Default
has occurred and is continuing or would result therefrom; provided, that such
Restricted Subsidiary may not thereafter be redesignated as an Unrestricted
Subsidiary.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

56



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            HARRIS CORPORATION, as Borrower*
      By:   /s/ Charles J. Greene       Name:   Charles J. Greene       Title:  
Vice President, Tax and Treasurer             By:   /s/ Gary L. McArthur      
Name:   Gary L. McArthur       Title:   Senior Vice President and Chief
Financial Officer    

 

*   The signatures of two authorized officers are required

[SIGNATURE PAGE TO 364 - DAY REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK, as Administrative Agent
and a Lender
      By:   /s/ David Fournier       Name:   David Fournier       Title:   Vice
President  

 



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A., as a Lender
      By:   /s/ Antje B. Focke       Name:   Antje B. Focke       Title:   Vice
President  

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



         

            MORGAN STANLEY BANK, as a Lender
      By:   /s/ Sherrese Clarke       Name:   Sherrese Clarke       Title:  
Authorized Signatory  

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as a Lender
      By:   /s/ William S. Rowe       Name:   William S. Rowe       Title:  
Senior Vice President  

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



         

            HSBC BANK USA, NATIONAL
ASSOCIATION, as a Lender
      By:   /s/ Bruce Yodor       Name:   Bruce Yodor       Title:   V.P.  

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



         

            CITIBANK, N.A., as a Lender
      By:   /s/ Laura Neenan       Name:   Laura Neenan       Title:   Vice
President    

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS

      Lender   Commitment
SunTrust Bank
  $50,000,000
JPMorgan Chase Bank, N.A.
  $50,000,000
Morgan Stanley Bank
  $50,000,000
Bank of America, N.A.
  $50,000,000
HSBC Bank USA, National Association
  $50,000,000
Citibank, N.A.
  $50,000,000
Total
  $300,000,000

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.06
LITIGATION
Rembrandt Technologies (“Rembrandt”)
     On December 1, 2006, Rembrandt filed suits against Fox, CBS, NBC, and ABC
in the U.S. Federal District Court, Delaware alleging infringement of one patent
(‘627) owned by Rembrandt (originally assigned to AT&T), and claiming damages
resulting from the use of transmission equipment that complies with the North
American digital TV transmission standard (ATSC). Rembrandt demanded a royalty
of 0.5% of all the networks’ broadcast revenue. Subsequent to the filing of
these suits, all four networks made claims for indemnity against Harris arising
out of contracts for sale and purchase to the extent their liability arises out
of the use of Harris digital television transmitters and/or receivers.
     Under the relevant terms and conditions of sale to the networks, Harris’
liability cap on the indemnity claims may potentially total $42 million plus the
costs of defense, which is currently estimated at $3 million — $5 million
through trial. A favorable Markman Ruling has been entered and Summary Judgment
motions have been filed and briefed. We are awaiting the Court’s rulings. We
believe there is a good chance the Summary Judgment motions of non-infringement
will be granted, with such rulings being appealed to the CAFC.
     Part of the Harris defensive strategy includes the action initially brought
by Harris which is described below.
     Harris filed an action against Rembrandt in the United States District
Court, Middle District of Florida, Orlando Division on May 11, 2007 alleging
breach of certain contractual and licensing obligations relating to the ‘627
patent. Harris is seeking a declaratory judgment that Rembrandt must grant
Harris a license on “Fair Reasonable and Non-Discriminatory” or “FRAND” terms.
If Harris prevails, the amount of the license is not material. Harris’ suit was
dismissed and filed as a counterclaim in response to a claim filed by Rembrandt
on September 27, 2008 in Delaware State Court seeking a declaratory judgment
that it has no duty to grant Harris a license.
     On October 31, 2008, the Delaware State Court granted Harris’ Motion for
Partial Summary Judgment entitling Harris to a FRAND license. Rembrandt filed a
motion to vacate the ruling which was fully briefed and argued. On August 14,
2009, the Delaware Superior Court vacated Rembrandt’s Motion in favor of Harris.
It is our position that this ruling will not have a material effect on the
litigation since the case is still stayed pending the conclusion of the
multi-district federal patent litigation. If necessary, a trial will ultimately
determine the terms of the FRAND license.
     Neither of these matters, if adversely determined, could reasonably be
expected to have a Material Adverse Effect.
HSTX Securities Litigation

 



--------------------------------------------------------------------------------



 



     Harris Stratex Networks, Inc. (now known as Aviat Networks, Inc.) (“HSTX”)
and certain of its current and former officers and directors, including certain
current Harris officers, were named as defendants in a federal securities class
action complaint filed on September 15, 2008 in the United States District Court
for the District of Delaware by plaintiff Norfolk County Retirement System on
behalf of an alleged class of purchasers of HSTX securities from January 29,
2007 to July 30, 2008, including shareholders of Stratex Networks, Inc.
(“Stratex”) who exchanged shares of Stratex for shares of HSTX as part of the
combination between Stratex and our former Microwave Communications Division to
form HSTX. Similar complaints were filed in the United States District Court for
the District of Delaware on October 6, 2008 and October 30, 2008. The complaints
were consolidated in a slightly expanded complaint filed on July 29, 2009 that,
among other things, added Harris Corporation as a defendant. This action relates
to public disclosures made by HSTX on January 30, 2007 and July 30, 2008, which
included the restatement of HSTX’s financial statements for the first three
fiscal quarters of its fiscal 2008 (the quarters ended March 28, 2008,
December 28, 2007 and September 28, 2007) and for its fiscal years ended
June 29, 2007, June 30, 2006 and July 1, 2005 due to accounting errors. The
consolidated complaint alleged violations of Section 10(b) and Section 20(a) of
the Securities Exchange Act of 1934, as amended, and of Rule 10b-5 promulgated
thereunder, as well as violations of Section 11 and Section 15 of the Securities
Act of 1933, as amended, and sought, among other relief, determinations that the
action is a proper class action, unspecified compensatory damages and reasonable
attorneys’ fees and costs. We believe that the defendants have meritorious
defenses to these actions and the defendants intend to defend the litigation
vigorously.
Schedule 5.06
Page 2

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.02
ADDRESSES FOR NOTICES
HARRIS CORPORATION
Harris Corporation
1025 West NASA Boulevard
Melbourne, FL 32919

     
Attention:
  Charles J. Greene, Vice President, Tax and Treasurer
Telephone:
  (321) 727-9268
Facsimile:
  (321) 727-9648
Email:
  cgreene@harris.com
Website:
  www.harris.com

SUNTRUST BANK, as Administrative Agent
Administrative Agent—Lending and Administrative Notices
(for payments and Requests for Credit Extensions)
SunTrust Bank
303 Peachtree Street, 25th Floor
Atlanta, GA 30302

     
Attention:
  Doug Weltz, Agency Services Manager
Facsimile:
  (404) 221-2001
 
    wire instructions:
 
   
Bank:
  SunTrust Bank, Atlanta
Account No.:
  9088001944
Ref.:
  Harris Corporation
ABA#:
  061 000 104
Attention:
  Agency Services

with a copy to:
SunTrust Bank
303 Peachtree Street, N. E.
Atlanta, Georgia 30308
Attention: David Simpson
Facsimile: (404) 588-8505
Other Notices as a Lender:
SunTrust Bank
303 Peachtree Street, N. E.

 



--------------------------------------------------------------------------------



 



Atlanta, Georgia 30308
Attention: David Simpson
Facsimile: (404) 588-8505
Borrowing Notices:
SunTrust Bank
303 Peachtree Street, 25th Floor
Atlanta, GA 30302

     
Attention:
  Doug Weltz, Agency Services Manager
Facsimile:
  (404) 221-2001

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF REVOLVING LOAN NOTICE
Date:                     , ___
To: SunTrust Bank, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain 364-Day Revolving Credit Agreement, dated
as of September 29, 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Harris Corporation,
a Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto and SunTrust Bank, as Administrative Agent.
     The undersigned hereby requests (select one):
     o A Borrowing of Revolving Loans o A conversion or continuation of
Revolving Loans

  1.   On                      (a Business Day).     2.   In the principal
amount of $                     in Dollars.     3.   At [Base Rate] or
[Eurodollar Rate].     4.   For Eurodollar Rate Loans: with an Interest Period
of                      months.     5.   If applicable, the Revolving Loan from
which the requested Revolving Loan will be converted or continued:

    6.   The Borrower requests that the proceeds of the Revolving Borrowing
requested hereby be wire transferred to the accounts of the following Persons at
the financial institutions indicated below:

              Amount   Name   Account   Address [                    ]  
[                    ]   [                    ]   [                    ]

     The Revolving Borrowing requested herein complies with the proviso to the
first sentence of Section 2.01 of the Agreement. Other than in connection with a
conversion or continuation of Revolving Loans, the undersigned hereby certifies
that the following statements are and will be true and correct on the date of
the Credit Extension requested above, both before and after giving effect to the
Credit Extension requested above:

A-1



--------------------------------------------------------------------------------



 



     (a) The representations and warranties made by the Borrower in Article V of
the Agreement (but excluding the representation set forth in Section 5.05(b) of
the Agreement), or which are contained in any other Loan Document, are and will
be true and correct in all material respects on and as of the date of the Credit
Extension requested above, except to the extent that such representations and
warranties specifically refer to any earlier date; and
     (b) no Default or Event of Default has occurred and is continuing on the
date hereof or after giving effect to the Credit Extension requested above.

            HARRIS CORPORATION
      By:         Name:         Title:      

A-2



--------------------------------------------------------------------------------



 



         

EXHIBIT B
FORM OF ASSIGNMENT AND ASSUMPTION
[date to be supplied]
     Reference is made to the 364-Day Revolving Credit Agreement dated as of
September 29, 2010 (as amended and in effect on the date hereof, the “Credit
Agreement”), among Harris Corporation, a Delaware corporation, the Lenders from
time to time party thereto and SunTrust Bank, as Administrative Agent for such
Lenders. Terms defined in the Credit Agreement are used herein with the same
meanings.
     The [name of assignor] (the “Assignor”) hereby sells and assigns, without
recourse, to [name of assignee] (the “Assignee”), and the Assignee hereby
purchases and assumes, without recourse, from the Assignor, effective as of the
Assignment Date set forth below, the interests set forth below (the “Assigned
Interest”) in the Assignor’s rights and obligations under the Credit Agreement,
including, without limitation, the Commitment of the Assignor on the Assignment
Date and Revolving Loans owing to the Assignor which are outstanding on the
Assignment Date, but excluding accrued interest and fees to and excluding the
Assignment Date. The Assignee hereby acknowledges receipt of a copy of the
Credit Agreement. From and after the Assignment Date (i) the Assignee shall be a
party to and be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent of the Assigned Interest,
relinquish its rights and be released from its obligations under the Credit
Agreement.
     This Assignment and Acceptance is being delivered to the Administrative
Agent together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 3.01(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an administrative
questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee. The Assignee shall pay the fee payable to the Administrative
Agent pursuant to Section 10.07(b) of the Credit Agreement.
     The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (ii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby, and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

B-1



--------------------------------------------------------------------------------



 



     The Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
     From and after the Effective Date, the Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date, unless otherwise agreed in writing by
the Administrative Agent.
     This Assignment and Assumption shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.
Assignment Date:
Legal Name of Assignor:
Legal Name of Assignee:
Assignee’s Address for Notices:
Effective Date of Assignment:
(“Effective Date”):

B-2



--------------------------------------------------------------------------------



 



                              Percentage Assigned of               Commitment
(set forth, to at               least 8 decimals, as a               percentage
of the aggregate       Principal Amount     Commitments of all Lenders  
Facility   Assigned     thereunder)  
Revolving Loans:
  $         %  

The terms set forth above are hereby agreed to:

            [Name of Assignor], as Assignor
      By:           Name:           Title:           [Name of Assignee], as
Assignee
      By:           Name:           Title:      

B-3



--------------------------------------------------------------------------------



 



         

     The undersigned hereby consents to the within assignment1:

                  Harris Corporation   SunTrust Bank, as Administrative Agent  
By:
      By:        
 
 
 
Name:      
 
Name:    
 
  Title:       Title:    

 

1   Consents to be included to the extent required by Section 10.07 of the
Credit Agreement.

B-4



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                     ,___
To: SunTrust Bank, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain 364-Day Revolving Credit Agreement, dated
as of September 29, 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Harris Corporation,
a Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto and SunTrust Bank, as Administrative Agent. This Compliance Certificate
is delivered pursuant to Section 6.04 of the Agreement.
     The undersigned Responsible Officer hereby certifies on behalf of the
Borrower as of the date hereof that he/she is the            
                                                         of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrower, and that:
[Use following for fiscal year-end financial statements]
     1. Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.
[Use following for fiscal quarter-end financial statements]
     1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such financial statements fairly present in
all material respects the financial condition, results of operations and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP as at such
date and for such period, subject only to normal year-end audit adjustments and
the absence of footnotes.
     2. [select one:]
     [To the knowledge of the undersigned during such fiscal period, the
Borrower has in all material respects observed or performed all of its covenants
and other agreements and satisfied every condition contained in the Loan
Documents to be observed, performed or satisfied by it, and there is no Event of
Default]

C-1



--------------------------------------------------------------------------------



 



—or—
     [The following covenants or conditions have not been performed or observed
and the following is a list of each such Default or Event of Default and its
nature and status:]
     3. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate in all material respects on and as of the
date of this Certificate.
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    , ___.

            HARRIS CORPORATION
        By:           Name:           Title:        

C-2



--------------------------------------------------------------------------------



 



     For the Quarter/Year ended __________________(“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ amounts set forth in the right-hand columns are in 000’s)

                                              Harris       Harris Corporation  
          Corporation       and all     Unrestricted     and Restricted      
Subsidiaries     Subsidiaries     Subsidiaries  
I. Section 7.06(a) — Interest Coverage Ratio.
                       
 
                       
A. Consolidated EBITDA measured on a rolling four-quarter basis for the four
fiscal quarters ended on or before the Statement Date (the “Subject Period”):
                       
 
                       
1. The net income (or loss) of the Borrower and its Restricted Subsidiaries
during the Subject Period determined on a consolidated basis in accordance with
GAAP, but excluding therefrom (to the extent otherwise included therein) (i) any
non-cash extraordinary gains or losses, (ii) any gains attributable to write-ups
of assets, (iii) any equity interest of the Borrower or any Restricted
Subsidiary in the unremitted earnings of any Person that is not a Subsidiary and
(iv) any net income (or loss) attributable to an Unrestricted Subsidiary:
  $
 
    $
 
    $
 
 

C-3



--------------------------------------------------------------------------------



 



                         
2. The total interest expense of the Borrower and its Restricted Subsidiaries
with respect to Debt for the Subject Period (determined on a consolidated basis
in accordance with GAAP) including, without limitation, the interest component
of any payments in respect of capital leases capitalized or expensed during the
Subject Period (whether or not actually paid during the Subject Period), to the
extent used or included in the determination of the amount of line I.A.1:
  $
 
    $
 
    $
 
 
 
                       
3. The amount of taxes, based on or measured by income, to the extent used or
included in the determination of the amount of Line I.A.1:
  $
 
    $
 
    $
 
 
 
                       
4. The amount of (i) depreciation and amortization, determined on a consolidated
basis in accordance with GAAP in each case for the Subject Period, (ii) other
non-cash losses or deductions (including purchased in-process research and
development, impairment charges, expensing of stock options or stock awards,
write-offs or restructuring charges), and (iii) fees, costs, write-offs and
other expenses associated with any Acquisition, to the extent used or included
in the determination of the amount of Line I.A.1:
  $
 
    $
 
    $
 
 
 
                       
B. Consolidated EBITDA for the Subject Period (Lines I.A.1 + I.A.2 + I.A.3 +
I.A.4):
  $
 
    $
 
    $
 
 
 
                       
C. Consolidated Net Interest Expense for the Subject Period:
                       

C-4



--------------------------------------------------------------------------------



 



                         
1. The total interest expense of the Borrower and its Restricted Subsidiaries
with respect to Debt for the Subject Period (determined on a consolidated basis
in accordance with GAAP) including, without limitation, the interest component
of any payments in respect of capital leases capitalized or expensed during the
Subject Period (whether or not actually paid during the Subject Period):
  $
 
    $
 
    $
 
 
 
                       
2. Interest income of the Borrower and its Restricted Subsidiaries for the
Subject Period (determined on a consolidated basis in accordance with GAAP):
  $
 
    $
 
    $
 
 
 
                       
3. Line I.C.1 — Line I.C.2
  $
 
    $
 
    $
 
 
 
                       
D. Actual ratio of Consolidated EBITDA to Consolidated Net Interest Expense for
the Subject Period (Line I.B to Line I.C.3):
                  ___ to 1.00  
 
                       
E. Minimum permitted ratio of Consolidated EBITDA to Consolidated Net Interest
Expense:
                    3.00 to 1.00  
 
                       
II. Section 7.06(b) — Consolidated Total Indebtedness to Total Capital.
                       
A. Consolidated Total Indebtedness at the Statement Date:
                       
1. All amounts which would be included as Debt of the Borrower and its
Restricted Subsidiaries (determined on a consolidated basis in accordance with
GAAP) as of the Statement Date:
  $
 
    $
 
    $
 
 
 
                       
2. The capitalized amount of remaining lease payments under any Synthetic Lease
Obligation of the Borrower and its Restricted Subsidiaries that would appear on
a balance sheet of such Person prepared as of the Statement Date in accordance
with
   
 
     
 
     
 
 

C-5



--------------------------------------------------------------------------------



 



                         
 
                       
GAAP if such lease were accounted for as a capital lease determined on a
consolidated basis:
  $
 
    $
 
    $
 
 
 
                       
3. Sum of Lines II.A.1 and II.A.2:
  $
 
    $
 
    $
 
 
 
                       
B. Total Capital:
                       
1. The Total Shareholders’ Equity of the Borrower and its Subsidiaries that
would be reflected on the Borrower’s consolidated balance sheet as of such date
prepared in accordance with GAAP, including without duplication the
minority-interest in Subsidiaries that are not wholly owned by the Borrower and
excluding all equity interest in the Unrestricted Subsidiaries:
  $
 
    $
 
    $
 
 
 
                       
2. Consolidated Total Indebtedness (Line II.A.3):
  $
 
    $
 
    $
 
 
 
                       
3. Total Capital: (Line II.B.1 + Line II.B.2):
  $
 
    $
 
    $
 
 
 
                       
C. Actual ratio of Consolidated Total Indebtedness to Total Capital at the end
of the Subject Period (Line II.A.3 to Line II.B.3):
                  ____ to 1.00  
 
                       
D. Maximum permitted ratio of Consolidated Total Indebtedness to Total Capital:
                    .60 to 1.00  
 
                       
III. Section 7.01(p) — Liens other than Permitted Liens
                       
A. The aggregate amount of Debt and other indebtedness secured by any Liens
permitted under Section 7.01(p) of the Agreement:
  $
 
    $
 
    $
 
 
 
                       
B. The aggregate monetary obligations in respect of transactions permitted
pursuant to the proviso of Section 7.03 of the Agreement:
  $
 
    $
 
    $
 
 
 
                       
C. The applicable amount of all Securitizations of the Borrower and its
Restricted Subsidiaries:
  $
 
    $
 
    $
 
 

C-6



--------------------------------------------------------------------------------



 



                         
D. Sum of Lines III.A, III.B, and III.C:
  $
 
    $
 
    $
 
 
 
                       
E. Total Capital (Line II.B.3):
  $
 
    $
 
    $
 
 
 
                       
F. 25% of Total Capital (25% of Line III.E):
  $
 
    $
 
    $
 
 
 
                       
G. Excess (deficiency) (Line III.D — Line III.F):
  $
 
    $
 
    $
 
 
 
                       
IV Section 7.03 — Sale and Leaseback.
                       
 
                       
A. The aggregate monetary obligations in respect of all transactions subject to
Section 7.03 of the Agreement, including the proposed sale-leaseback
transaction:
  $
 
    $
 
    $
 
 
 
                       
B. The aggregate amount of Debt secured by any Liens permitted by
Section 7.01(p) of the Agreement:
  $
 
    $
 
    $
 
 
 
                       
C. The applicable amount of all Securitizations of the Borrower and all of its
Restricted Subsidiaries (Line III.C):
  $
 
    $
 
    $
 
 
 
                       
D. Sum of Lines IV.A, IV.B, and IV.C:
  $
 
    $
 
    $
 
 
 
                       
E. 25% of Total Capital (Line III.F):
  $
 
    $
 
    $
 
 
 
                       
F. Excess (deficiency) (Line IV.D — Line IV.E):
  $
 
    $
 
    $
 
 
 
                       
V Section 7.02(b) — Consolidated Total Assets
  $
 
    $
 
    $
 
 

C-7



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF CLOSING DATE OPINIONS OF COUNSEL
See Attached

D-1



--------------------------------------------------------------------------------



 



(HOLLAND & KNIGHT LOGO) [g24775g2477501.gif]
50 North Laura Street, Suite 3900 | Jacksonville, FL 32202 | T 904.353.2000 | F
904.358.1872
Holland & Knight LLP | www.hklaw.com
September 29, 2010
SunTrust Bank, as Administrative Agent under the Credit Agreement (as defined
below)
The Lenders party thereto
Re: Legal Opinion — 364-Day Revolving Credit Facility in favor of Harris
Corporation
Ladies and Gentlemen:
     We have acted as special counsel to Harris Corporation, a Delaware
corporation (the “Company”), in connection with the transactions contemplated by
that certain 364-Day Revolving Credit Agreement dated as of September 29, 2010,
by and among the Company, SunTrust Bank, as the Administrative Agent (the
“Agent”), and the lenders party thereto from time to time (the “Lenders”)
(referred to as the “Credit Agreement”).
     The opinions expressed herein are furnished to you at the request of the
Company and pursuant to Section 4.01(a)(v) of the Credit Agreement. All
capitalized terms used herein, unless otherwise defined herein, shall have the
respective meanings set forth in the Credit Agreement. The transactions
contemplated by the Credit Agreement are herein collectively referred to as the
“Transaction.”
     In connection with issuing this opinion letter, we have examined and are
relying upon executed versions of the Credit Agreement and the Fee Letter (the
“Opinion Documents”). The Opinion Documents may not constitute all of the
documents utilized in connection with the Transaction (all such documents are
collectively referred to hereinafter as the “Transaction Documents”). Except as
may be otherwise specifically noted in this opinion letter, the opinions
expressed below relate solely to the Opinion Documents, but not to any other
documents that are referred to in, incorporated by reference into, or listed as
attachments, exhibits, or schedules to any of the Opinion Documents.
     With respect to factual matters relevant to any opinion set forth in this
opinion letter, we have, with your approval, examined and relied upon, and have
assumed the completeness and accuracy of the representations and warranties made
by all parties in the Opinion Documents and in the Officer’s Certificate
attached hereto as Exhibit “A,” but we have made no inquiry of the Company or
any other party to the Opinion Documents, or investigation of the books,
records, files or other business papers of the Company or any other party, nor
have we made any independent investigation in any court, agency, governmental
office or elsewhere with respect to such factual matters. In rendering the
opinions set forth below, we also have, with your approval, assumed, without
independent investigation or inquiry, the genuineness of all signatures, the
legal capacity of all natural persons executing documents examined or relied
upon by us, the authenticity of all documents submitted to us as originals, the
completeness and conformity to the original documents of all documents submitted
to us as certified, conformed, pdf, or photo static, and the authenticity of the
originals of such copies.
     We have further assumed, with your approval, without investigation, that:

 



--------------------------------------------------------------------------------



 



     1. Each party to the Transaction Documents (a) has been duly organized, and
is validly existing and in good standing under the laws of its jurisdiction of
incorporation or charter, (b) has full corporate or equivalent power and
authority to execute and deliver, and to perform its obligations under, each of
the Transaction Documents to which it is a party, and to enter into the
Transaction, (c) has, by all necessary corporate or equivalent action, duly
authorized the execution and delivery of each of the Transaction Documents to
which it is a party, and (d) has duly executed and delivered each of the
Transaction Documents to which it is a party;
     2. Each of the Transaction Documents is valid and enforceable against each
party thereto under applicable law (other than, with respect to the Company, the
Opinion Documents under Federal law and the laws of the States of Florida and of
New York (collectively, the “States”) as to which we are opining);
     3. The execution, delivery and performance by the parties to the
Transaction Documents do not violate their respective certificates of
incorporation or organization, by-laws, partnership agreements, trust agreements
or other organizational documents, or any judgment, decree or order of any court
or administrative tribunal applicable to any such party;
     4. Each party to the Transaction Documents (other than the Company) has
satisfied all legal requirements that are applicable to such party to the extent
necessary to make such Transaction Document enforceable by or against such
party;
     5. The parties to the Transaction Documents will (a) act in good faith and
in a commercially reasonable manner in the exercise of any rights or enforcement
of any remedies under the Transaction Documents; (b) in connection therewith,
not engage in any conduct in the exercise of such rights or enforcement of such
remedies that would constitute other than fair dealing; and (c) comply with all
requirements of applicable procedural and substantive law in exercising any
rights or enforcing any remedies under the Transaction Documents;
     6. All certificates, and all telegraphic and telephonic confirmations,
given by public officials or by third parties in connection with the Transaction
have been properly given and are accurate;
     7. The Transaction Documents accurately reflect the complete understanding
of the parties with respect to the Transaction and the rights and obligations of
the parties thereunder; the terms and conditions of the Transaction Documents
have not been amended, modified or supplemented, directly or indirectly, by any
other agreement or understanding of the parties or waiver of any of the material
provisions of the Transaction Documents; and there has been no fraud, duress, or
mutual mistake of fact with respect to the authorization, execution and delivery
of any of the Transaction Documents;
     8. The laws under which we are rendering the opinions contained herein are
published, accessible and generally available to lawyers practicing in the
States, and no issue of unconstitutionality or invalidity of any relevant law
exists unless a reported case has so held or lawyers practicing in the States
would so conclude on the basis of reported cases;
     9. In the event that any party to the Opinion Documents seeks to maintain
any action, suit or proceeding in the courts of either of the States, as
applicable, to enforce any provision of the respective Opinion Documents, such
person, if required at such time to hold a certificate of authority to transact
business as a foreign corporation or other registration in the such State, will
have obtained such a certificate of authority prior to commencing such action,
suit or proceeding;

2



--------------------------------------------------------------------------------



 



     10. The exercise of any rights or enforcement of any remedies under the
Opinion Documents will not be unconscionable, result in a breach of the peace,
or otherwise be contrary to public policy; and
     11. The parties to the Transaction Documents (other than the Company) have
not and do not reserve, charge, take, or receive, directly or indirectly, at any
time, interest or other sums thereunder deemed to be in the nature of interest
in an amount exceeding the equivalent of the rate of 25% simple interest per
year, calculated on the basis of a 365 day year and the actual number of days
elapsed.
     Subject to the assumptions, exceptions and qualifications set forth in this
opinion letter, we are of the opinion that:
     1. The Opinion Documents constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms.
     2. The execution and delivery by the Company of, and the performance by the
Company of its obligations under, the Opinion Documents will not violate or
conflict with any Applicable Law (as defined herein) having applicability to the
Company.
     3. No authorization, consent, approval, license, exemption of, or filing or
registration with, or notice to, any Governmental Authority by or on behalf of
the Company is required under Applicable Law to make valid and legally binding
the execution and delivery by the Company of the Opinion Documents and the
performance by the Company of the payment obligations therein.
     4. The extensions of credit pursuant to the Credit Agreement, assuming that
the Company complies with the provisions therein relating to the use of
proceeds, will not violate the provisions of Regulation T, U or X of the Board
of Governors of the Federal Reserve System.
     5. The Company is not an “investment company” or a company “controlled” by
an “investment company,” within the meaning of the Investment Company Act of
1940, as amended.
     Without limiting the generality of, or implying any other limitation of,
any other assumption, qualification, limitation or exception set forth in this
opinion letter, our opinions set forth hereinabove are subject to each of the
following exceptions:

  (a)   The enforceability of the Opinion Documents is subject to the effect of
bankruptcy, insolvency, fraudulent conveyance and transfer, reorganization,
arrangement and moratorium laws, and other laws from time to time in effect,
relating to or affecting generally the enforcement of creditors’ rights and
remedies (including, without limitation, the effect of the Federal Bankruptcy
Code in its entirety, including matters of contract rejection, fraudulent
conveyance and obligation, turnover, preference, equitable subordination,
automatic stay, conversion of a non-recourse obligation into a recourse
obligation, substantive consolidation and proofs of claim, and state laws
regarding fraudulent transfers, obligations and conveyances, and state
receivership laws); and the enforceability of the Opinion Documents is subject
to the effect of the exercise of general principles of equity governing,
limiting or affecting equitable remedies or relief generally (including, without
limitation, matters of public policy) whether considered in a proceeding at law
or in equity (including, without limitation, principles governing the
availability of specific performance, injunctive relief or other traditional
equitable remedies, principles affording traditional equitable defenses (e.g.,
waiver, laches and estoppel), good faith and fair dealing, reasonableness,
materiality of breach, impracticability or impossibility of performance, the
effect of obstruction, failure to

3



--------------------------------------------------------------------------------



 



      perform, or otherwise to act in accordance with an agreement, by any
person other than the Company, and unconscionability);     (b)   We express no
opinion as to any provision in any of the Opinion Documents that waivers or
consents by a party may not be given effect unless in writing or in compliance
with particular requirements, or that a course of dealing by any party, or the
failure on the part of any party to exercise, in whole or in part, a right or
remedy provided in the Opinion Documents, shall not constitute a waiver of its
rights or remedies or of any default;     (c)   We express no opinion as to the
enforceability of any provision in the Opinion Documents that may operate or be
deemed or construed to waive any right of a debtor or indemnitor which may not
lawfully be waived (whether expressed as waivers, consents or otherwise);    
(d)   We express no opinion as to the effect and possible unenforceability of:
(i) provisions requiring indemnification for, or providing exculpation, release
or exemption from liability for, action or inaction, to the extent such action
or inaction involves negligence or willful misconduct of the person or entity
indemnified (or of any agent, contractor, employee, representative, partner,
officer, director or shareholder of such person or entity), or to the extent
otherwise contrary to public policy; (ii) waivers or advance consents that have
the effect of waiving rights as to the jurisdiction of courts, the venue of
actions, the right to jury trial or, in certain cases, notice; (iii) provisions
that enumerated remedies are not exclusive or that a party has the right to
pursue multiple remedies without regard to other remedies elected or that all
remedies are cumulative; (iv) provisions that determinations by a party or a
party’s designee are conclusive; (v) provisions permitting modifications of an
agreement only in writing; and (vi) provisions that the provisions of an
agreement are severable;     (e)   We express no opinion as to the effect of
provisions relating to attorneys fees;     (f)   We express no opinion as to the
effect of laws requiring mitigation of damages;     (g)   We express no opinion
as to the possible unenforceability of provisions permitting the exercise, under
certain circumstances, of rights without notice or without providing opportunity
to cure failures to perform;     (h)   We express no opinion as to the possible
unenforceability of any provision contained in any of the Opinion Documents
purporting to allow the holder to accelerate the maturity of the indebtedness
evidenced thereby without notice;     (i)   We express no opinion as to the
possible unenforceability of any “usury savings provisions” or any “fraudulent
conveyance savings provisions” contained in any of the Opinion Documents;    
(j)   We express no opinion as to the validity, enforceability or effectiveness
of any claim for indemnification made against the Company arising out of,
relating to, or in connection with any alleged or actual securities law
violations;     (k)   We express no opinion as to the possible unenforceability
of any provision for the release or exculpation of, or indemnification of a
party for its own gross negligence, willful misconduct, recklessness, or other
wrongful or reckless conduct;

4



--------------------------------------------------------------------------------



 



  (l)   We express no opinion, with respect to the laws of any jurisdiction
other than, subject to constitutional limitations, the laws of the State of New
York, as to the effect and possible unenforceability of contractual provisions
providing for choice of governing law;     (m)   We express no opinion as to the
possible unenforceability of any provision for waiver of service of process or
requiring acceptance of service of process in any manner not authorized by
applicable law, or requiring any party to make a voluntary appearance in any
action, suit or proceeding;     (n)   We express no opinion as to the possible
unenforceability of any provision in any of the Opinion Documents requiring the
Company to perform exactly in the manner directed;     (o)   We express no
opinion as to the possible unenforceability of provisions imposing increased
interest rates or late payment charges upon delinquency in payment or default,
or providing for liquidated damages, or for premiums on prepayment,
acceleration, redemption, cancellation, or termination, to the extent any such
provisions are deemed to be penalties or forfeitures;     (p)   We express no
opinion as to the possible unenforceability of provisions regarding acceleration
upon default, if the default is not a material default or if the acceleration is
not made by an unequivocal act of the holder evidencing acceleration, such as
notice to the debtor;     (q)   We express no opinion as to the possible
unenforceability of provisions that would permit declaration of a default based
on representations or warranties that the party declaring the default knew were
false or incorrect based on information supplied to the party declaring the
default prior to closing;     (r)   We express no opinion as to the possible
unenforceability of provisions that provide that determinations by a party or a
party’s designee are conclusive;     (s)   We express no opinion as to the
possible unenforceability of provisions concerning severance of prohibited,
invalid or unenforceable provisions, which in each case are subject to judicial
discretion; and     (t)   We express no opinion as to the creation, perfection
or priority of any security interest purportedly granted by the Company in any
Transaction Document, or as to rights of set off, bankers’ lien, and the like.

     Any and all opinions rendered by this firm in this opinion letter are
limited to the matters expressly set forth hereinabove following the phrase “we
are of the opinion that;” and no opinion is implied or to be inferred beyond the
matters expressly so stated. Without implying any limitation upon the foregoing
paragraph and exceptions listed above, the following matters, including their
effects and the effects of non-compliance, are not covered by implication or
otherwise in this opinion letter, unless coverage thereof is specifically
addressed herein:
     1. Laws, rules, or regulations of any county, municipality, or similar
political subdivision or any agency or instrumentality thereof;
     2. Antitrust and unfair competition law;
     3. Securities law;

5



--------------------------------------------------------------------------------



 



     4. Fiduciary obligations;
     5. Pension and employee benefit law, e.g., ERISA;
     6. Environmental law;
     7. Zoning, land use, subdivision and other development laws;
     8. Hart-Scott-Rodino, Exon-Florio and other similar laws;
     9. Bulk transfer law;
     10. Tax law;
     11. Banking law;
     12. Patent, copyright, trademark and other intellectual property law;
     13. Racketeering law, e.g., RICO;
     14. Criminal statutes of general application, e.g., mail fraud and wire
fraud;
     15. Corrupt practices law, including the Foreign Corrupt Practices Act of
1977;
     16. Health and safety law, e.g., OSHA;
     17. Labor law;
     18. Law concerning national or local emergency;
     19. The USA Patriot Act of 2001 (Public Law 107-156); and
     20. Law concerning access by the disabled and building codes.
     The opinions expressed herein are limited to such internal laws of the
States of Florida and New York and such Federal law that, in each case, in our
experience, are normally applicable to transactions of the type contemplated by
the Opinion Documents and to the parties thereto, without our having made any
special investigation concerning any other law, rule, or regulation (“Applicable
Law”).
     Our opinion on each legal issue addressed herein represents our judgment
concerning how that issue would be resolved were it to be considered by the
highest court of the jurisdiction under whose law our opinion on that issue is
based. The manner in which any particular issue would be treated in any actual
court case would depend in part on facts and circumstances particular to the
case, and our opinions are not a guaranty of an outcome of any legal dispute
which may arise with respect to the Opinion Documents.
     Whenever an opinion or statement set forth in this opinion letter is
qualified by the words “to our knowledge,” “known to us” or other words of
similar meaning, such reference shall mean only the knowledge of those attorneys
in our firm primarily responsible for our legal services relating to the
Transaction (the “Primary Lawyer Group”), and shall not refer to knowledge of
any other person in any way associated with this firm. Furthermore, such
knowledge refers only to matters of which the Primary Lawyer Group are
consciously aware at the time of execution of this opinion letter.
     The opinions expressed herein are as of the date hereof only, and we assume
no obligation to update or supplement such opinions to reflect any facts or
circumstances that may hereafter come to our attention, or any changes in law
that may hereafter occur or become effective.
     The opinions set forth herein are rendered for the sole benefit of, and may
be relied upon, but only as of the date hereof, by you and any permitted
assignee that becomes a party to the Credit Agreement, but may not be relied
upon by any other Person without our prior written consent.

6



--------------------------------------------------------------------------------



 



            Very truly yours,

HOLLAND & KNIGHT LLP
      /s/ Holland & Knight LLP                  

7



--------------------------------------------------------------------------------



 



     
(HARRIS LOGO) [g24775g2477502.gif]
   
SCOTT T. MIKUEN
Vice President
Associate General Counsel
and Secretary
  1025 W. NASA Boulevard
Mail Stop A-22D
Melbourne, FL USA 32919
telephone: 321-727-9125
e-facsimile: 321-727-9616
e-mail: smikuen@harris.com
 
   
 
  www.harris.com

September 29, 2010
SunTrust Bank, as Administrative Agent under the Credit Agreement (as defined
below)
The Lenders party thereto
Re: Legal Opinion — 364-Day Revolving Credit Facility in Favor of Harris
Corporation
Ladies and Gentlemen:
     I am Vice President, Associate General Counsel and Secretary of Harris
Corporation, a Delaware corporation (the “Company”), and have acted as counsel
to the Company in connection with the transactions contemplated by that certain
364-Day Revolving Credit Agreement dated as of September 29, 2010, by and among
the Company, SunTrust Bank, as the Administrative Agent (the “Agent”), and the
lenders party thereto from time to time (the “Lenders”) (referred to as the
“Credit Agreement”).
     The opinions expressed herein are furnished to you pursuant to
Section 4.01(a)(v) of the Credit Agreement. All capitalized terms used herein,
unless otherwise defined herein, shall have the respective meanings set forth in
the Credit Agreement. The transactions contemplated by the Credit Agreement are
herein collectively referred to as the “Transaction.”
     In connection with rendering this opinion letter, I have examined and am
relying upon executed versions of the Credit Agreement and the Fee Letter (the
“Opinion Documents”). The Opinion Documents may not constitute all of the
documents utilized in connection with the Transaction (all such documents are
referred to herein as the “Transaction Documents”). The opinions expressed below
relate solely to the Opinion Documents and not to any other documents that are
referred to in, incorporated by reference into, or listed as attachments,
exhibits, or schedules to any of the Opinion Documents.
     With respect to factual matters relevant to any opinion set forth in this
opinion letter, I have, with your approval, examined and relied upon, and have
assumed the completeness and accuracy of the representations and warranties made
by all parties in the Opinion Documents. In rendering the opinions set forth
below, I have also assumed, with your approval, without independent
investigation or inquiry, (i) the genuineness of all signatures (other than the
signature of the Company on the Opinion Documents), (ii) the legal capacity of
all natural persons executing documents examined or relied upon by me, (iii) the
authenticity of all documents submitted to me as originals, (iv) the
completeness and conformity to the original

1



--------------------------------------------------------------------------------



 



documents of all documents submitted to me as certified, conformed, pdf, or
photostatic copies, and (v) the authenticity of originals of such copies.
     With your permission, I have further assumed, without investigation, that:
     Each party to the Transaction Documents, other than the Company, (i) has
been duly organized, and is validly existing and in good standing under the laws
of its jurisdiction of incorporation or charter, (ii) has full corporate, or
equivalent power, and authority to execute and deliver, and to perform its
obligations under each of the Transaction Documents to which it is a party, and
to enter into the Transaction, (iii) has, by all necessary corporate or
equivalent action, duly authorized the execution and delivery of each of the
Transaction Documents to which it is a party, and (iv) has duly executed and
delivered each of the Transaction Documents to which it is a party;
     The execution, delivery and performance by the parties to the Transaction
Documents, other than the Company, do not violate their respective certificates
of incorporation or organization, by-laws, partnership agreements, trust
agreements or other organizational documents or any judgment, decree or order of
any court or administrative tribunal applicable to any such party;
     Each party to the Transaction Documents (other than the Company) has
satisfied all legal requirements that are applicable to such party to the extent
necessary to make such Transaction Documents enforceable by or against such
party;
     The parties to the Transaction Documents will (i) act in good faith and in
a commercially reasonable manner in the exercise of any rights or enforcement of
any remedies under the Transaction Documents, (ii) not engage in any conduct in
the exercise of such rights or enforcement of such remedies that would
constitute other than fair dealing, and (iii) comply with all requirements of
applicable procedural and substantive law in exercising any rights or enforcing
any remedies under the Transaction Documents;
     All certificates, and all telegraphic and telephonic confirmations, given
by public officials or by third parties referred to herein have been properly
given and are accurate; and
     The laws for which I am responsible in the rendering of the opinions
contained herein are published, accessible and generally available to lawyers
practicing in Delaware, New York and Florida, and no issue of
unconstitutionality or invalidity of relevant laws exists unless a reported case
has so held or lawyers practicing in such states would so conclude on the basis
of reported cases.
     All assumptions stated in this opinion letter are made with your permission
and without investigation, computation or other action on my part to confirm the
validity of any such assumptions. To the extent that any of such assumptions are
not true, the same are made hypothetically to permit the rendering of this
opinion letter. However, I have no knowledge of the inaccuracy of any of the
assumptions set forth in this opinion letter.
     The term “laws” as used in this opinion letter means the constitution and
each of the statutes, judicial and administrative decisions, and rules and
regulations of governmental

2



--------------------------------------------------------------------------------



 



agencies of the relevant jurisdiction, except to the extent that the context in
which such term is used limits or makes more specific such meaning.
     Subject to the assumptions, exceptions and qualifications set forth in this
opinion letter, I am of the opinion that:
     The Company is a corporation validly existing and in corporate good
standing under the laws of the State of Delaware. The Company has the corporate
power and authority to own and operate (or lease, as the case may be) its
properties and to carry on its business as it is now conducted. The Company is
(i) authorized to do business in the State of New York and is in corporate good
standing in such State, (ii) authorized to transact business in the State of
Florida, and its status in such State such is active, and (iii) authorized to
transact business in the State of Virginia and is corporate good standing in
such State. The opinions set forth in the prior sentence are given solely in
reliance on the public certificates furnished by each of the listed
jurisdictions (copies of which are attached hereto as Exhibit “A”) and are
limited to the meanings set forth therein.
     The Company has all Federal, New York and Florida governmental licenses,
authorizations, and approvals required to own and operate (or lease, as the case
may be) its properties and to carry on its business as now conducted, except for
those licenses, authorizations, and approvals which the failure to obtain would
not reasonably be expected to result in a Material Adverse Effect.
     The Company has the corporate power and authority to enter into and perform
the Opinion Documents, and has taken all necessary corporate action to authorize
the execution, delivery, and performance of the Loan Documents. The Company has
duly executed and delivered the Opinion Documents.
     No authorization, consent, approval, license, exemption of, or filing or
registration with, any Governmental Authority by or on behalf of the Company is
required under Applicable Law to make valid and legally binding the execution
and delivery by the Company of the Opinion Documents and the performance by the
Company of the payment obligations therein.
     The execution and delivery by the Company of, and the performance by the
Company of its obligations under, the Opinion Documents will not (i) violate or
be in conflict with any provision of the certificate of incorporation or by-laws
of the Company, (ii) violate or contravene any judgment, decree, injunction,
writ, or order of any court, or any arbitrator or other Governmental Authority,
having jurisdiction over the Company or the Company’s properties or by which the
Company may be bound, or (iii) require authorization, consent, or approval
pursuant to, violate, or constitute a default under or result in the termination
of, or accelerate the performance required by, any material indenture, loan or
credit agreement, or other agreement for borrowed money, or any other material
agreement, lease, or instrument to which the Company is a party or by which the
Company or its properties may be bound other than that certain Revolving Credit
Agreement dated September 10, 2008 and related documents (the “2008 Loan
Documents”), or result in the creation of any Lien upon any of the assets or
properties of the Company other than Liens pursuant to set-off rights and other
Liens under the Opinion Documents and the 2008 Loan Documents.

3



--------------------------------------------------------------------------------



 



     Except as set forth in Schedule 5.06 to the Credit Agreement, there is no
pending or, to my knowledge, threatened, action or proceeding affecting the
Company or any of its Subsidiaries before any court, governmental agency, or
arbitrator, which would reasonably be expected to have a Material Adverse
Effect.
     Any and all opinions rendered by me in this opinion letter are limited to
the matters expressly set forth hereinabove following the phrase “I am of the
opinion that”; and no opinion is implied or to be inferred beyond the matters
expressly so stated.
     Without implying any limitation upon the foregoing paragraph, the following
matters, including their effects and the effects of non-compliance, are not
covered by implication or otherwise in this opinion letter, unless coverage
thereof is specifically addressed herein:

  1)   Laws, rules, or regulations of any county, municipality, or similar
political subdivision or any agency or instrumentality thereof;     2)  
Antitrust and unfair competition law;     3)   Securities law;     4)  
Fiduciary obligations;     5)   Pension and employee benefit law, e.g., ERISA;  
  6)   Environmental law;     7)   Zoning, land use, subdivision and other
development laws;     8)   Hart-Scott-Rodino, Exon-Florio and other similar
laws;     9)   Bulk transfer law;     10)   Tax law;     11)   Usury law;    
12)   Banking law;     13)   Patent, copyright, trademark and other intellectual
property law;     14)   Racketeering law, e.g., RICO;     15)   Criminal
statutes of general application, e.g., mail fraud and wire fraud;     16)  
Corrupt practices law, including the Foreign Corrupt Practices Act of 1977;    
17)   Health and safety law, e.g., OSHA;     18)   Labor law;     19)   Law
concerning national or local emergency;

4



--------------------------------------------------------------------------------



 



  20)   The USA Patriot Act of 2001 (Public Law 107-156);     21)   Law
concerning access by the disabled and building codes; and

  22)   Law concerning the creation, perfection or priority interest of any Lien
purportedly granted by the Company pursuant to any Transaction Document.

     The opinions expressed herein are limited to (i) such internal laws of the
States of Florida and New York and such Federal law that, in each case, in my
experience, are normally applicable to transactions of the type contemplated by
the Opinion Documents and to the parties thereto, without my having made any
special investigation concerning any other law, rule, or regulation (“Applicable
Law”), and (ii) the General Corporation Law of the State of Delaware as in
effect on the date hereof (with respect to the due incorporation, valid
existence, good standing, corporate power and authority of the Company). My
review of the Delaware General Corporation Law is limited to such provisions as
I have deemed appropriate in connection with the opinions expressed herein and
is without regard to judicial interpretations thereof or any regulations
thereunder, or any other laws of the State of Delaware.
     My opinion on each legal issue addressed herein represents my judgment
concerning how that issue would be resolved were it to be considered by the
highest court of the jurisdiction under whose law my opinion on that issue is
based. The manner in which any particular issue would be treated in any actual
court case would depend in part on facts and circumstances particular to the
case, and my opinions are not a guaranty of an outcome of any legal dispute
which may arise with respect to the Opinion Documents.
     The opinions expressed herein are as of the date hereof only, and I assume
no obligation to update or supplement such opinions to reflect any facts or
circumstances that may hereafter come to my attention or any changes in law that
may hereafter occur or become effective.
     The opinions set forth herein are rendered for the sole benefit of, and may
be relied upon but only as of the date hereof, by you and any permitted assignee
that becomes a party to the Credit Agreement, but may not be relied upon by any
other Person without my prior written consent.

            Sincerely,
      /s/ Scott T. Mikuen       Scott T. Mikuen, Esq.      Vice President,
Associate General Counsel
and Secretary     

Enclosures
Exhibit A — Certificates of Good Standing and Status

5